Hawaiian Electric Exhibit 10.2


EXECUTION COPY


J.P.Morgan


AMENDED AND RESTATED CREDIT AGREEMENT
dated as of April 2, 2014
among
HAWAIIAN ELECTRIC COMPANY, INC.,
as Borrower
The Lenders Party Hereto
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A., BANK OF HAWAII, ROYAL BANK OF CANADA,
UNION BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swingline Lender and Issuing Bank
_____________
J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners




--------------------------------------------------------------------------------




Table of Contents
ARTICLE 1.
DEFINITIONS    1

Section 1.01
Defined Terms    1

Section 1.02
Terms Generally    20

Section 1.03
Accounting Terms; GAAP    20

Section 1.04
Amendment and Restatement of the Existing Credit Agreement    21

ARTICLE 2.
THE CREDITS    21

Section 2.01
Commitments    21

Section 2.02
Loans and Borrowings    22

Section 2.03
Requests for Borrowings    22

Section 2.04
Funding of Borrowings    23

Section 2.05
Termination, Reduction and Increase of Commitments    24

Section 2.06
Repayment of Loans; Evidence of Debt    26

Section 2.07
Prepayment of Loans    26

Section 2.08
Payments Generally; Pro Rata Treatment; Sharing of Setoffs    27

Section 2.09
Letter of Credit Sub-Facility    29

Section 2.10
Letter of Credit Participation and Funding Commitments    30

Section 2.11
Absolute Obligation With Respect to Letter of Credit Payments; Cash Collateral;
Replacement of Issuing Bank    31

Section 2.12
Defaulting Lenders    32

Section 2.13
Swingline Loans    34

ARTICLE 3.
INTEREST, FEES, YIELD PROTECTION, ETC.    35

Section 3.01
Interest    35

Section 3.02
Interest Elections    35

Section 3.03
Fees    37

Section 3.04
Alternate Rate of Interest    37

Section 3.05
Increased Costs; Illegality    38

Section 3.06
Break Funding Payments    40

Section 3.07
Taxes    40

Section 3.08
Mitigation Obligations; Replacement of Lenders    43

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES    44

Section 4.01
Organization; Powers    44

Section 4.02
Authorization; Enforceability    44

Section 4.03
Governmental Approvals; No Conflicts    45

Section 4.04
Financial Condition; No Material Adverse Effect    45

Section 4.05
Properties    45

Section 4.06
Litigation and Environmental Matters    45

Section 4.07
Compliance with Laws and Agreements    46

Section 4.08
Regulated Entities    46

Section 4.09
Taxes    46

Section 4.10
ERISA    46

Section 4.11
Disclosure    46

Section 4.12
Subsidiaries    47

Section 4.13
Federal Reserve Regulations    47

Section 4.14
Rankings    47

Section 4.15
Solvency    47

Section 4.16
Anti-Corruption Laws and Sanctions    47


i







--------------------------------------------------------------------------------


ARTICLE 5.
CONDITIONS    48

Section 5.01
Effective Date    48

Section 5.02
Each Credit Event    49

ARTICLE 6.
AFFIRMATIVE COVENANTS    49

Section 6.01
Financial Statements and Other Information    49

Section 6.02
Notices of Material Events    50

Section 6.03
Existence; Conduct of Business    51

Section 6.04
Payment of Obligations    51

Section 6.05
Maintenance of Properties; Insurance    51

Section 6.06
Books and Records; Inspection Rights    52

Section 6.07
Compliance with Laws    52

Section 6.08
Use of Proceeds    52

ARTICLE 7.
NEGATIVE COVENANTS    52

Section 7.01
Liens    53

Section 7.02
Sale of Assets; Consolidation; Merger    55

Section 7.03
Restrictive Agreements    55

Section 7.04
Transactions with Affiliates    56

Section 7.05
Consolidated Capitalization Ratio    56

Section 7.06
Guaranties    56

ARTICLE 8.
EVENTS OF DEFAULT    56

ARTICLE 9.
THE ADMINISTRATIVE AGENT    59

Section 9.01
Appointment    59

Section 9.02
Individual Capacity    59

Section 9.03
Exculpatory Provisions    59

Section 9.04
Reliance by Administrative Agent    59

Section 9.05
Performance of Duties    60

Section 9.06
Resignation; Successors    60

Section 9.07
Non-Reliance by Credit Parties    60

Section 9.08
Agents    61

ARTICLE 10.
MISCELLANEOUS    61

Section 10.01
Notices    61

Section 10.02
Waivers; Amendments    63

Section 10.03
Expenses; Indemnity; Damage Waiver    65

Section 10.04
Successors and Assigns    66

Section 10.05
Survival    70

Section 10.06
Counterparts; Integration; Effectiveness; Electronic Execution    70

Section 10.07
Severability    71

Section 10.08
Right of Setoff    71

Section 10.09
Governing Law; Jurisdiction; Consent to Service of Process    71

Section 10.10
WAIVER OF JURY TRIAL    72

Section 10.11
Headings    72

Section 10.12
Confidentiality    72

Section 10.13
Interest Rate Limitation    73

Section 10.14
No Third Parties Benefited    73

Section 10.15
USA PATRIOT Act Notice    74

Section 10.16
No Fiduciary Duty    74


ii







--------------------------------------------------------------------------------


SCHEDULES:
Schedule 1.01    Consolidated Capitalization
Schedule 1.01    Consolidated Funded Debt
Schedule 1.01    Consolidated Subsidiary Funded Debt
Schedule 2.01    Commitments
Schedule 2.09    Existing Letters of Credit
Schedule 4.12    Subsidiaries
Schedule 7.01    Existing Liens
Schedule 7.03    Existing Restrictions
EXHIBITS:
Exhibit A    Form of Assignment and Acceptance
Exhibit B-1    Form of Opinion of Goodsill Anderson Quinn & Stifel LLP
Exhibit B-2    Form of Opinion of Susan A. Li, Senior Vice President, General
Counsel, Chief Compliance Officer & Corporate Secretary of the Borrower
Exhibit C    Form of Note
Exhibit D    Form of Borrowing Request
Exhibit E    Form of Letter of Credit Request
Exhibit F    Form of Increase Request
Exhibit G    Form of Interest Election Request







iii







--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 2, 2014 (this
“Agreement”), among HAWAIIAN ELECTRIC COMPANY, INC., as Borrower, the Lenders
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline
Lender and Issuing Bank.
WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of May 7, 2010 (as amended, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”).
WHEREAS, the Borrower, the Lenders, the Departing Lenders (as hereafter defined)
and the Administrative Agent have agreed (a) to enter into this Agreement in
order to (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) extend the maturity date in respect of the existing revolving credit
facility under the Existing Credit Agreement; (iii) re-evidence the obligations
of the Borrower under the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iv) amend and restate the
terms and conditions under which the Lenders will, from time to time, make loans
and extend other financial accommodations to or for the benefit of the Borrower
and (b) that each Departing Lender shall cease to be a party to the Existing
Credit Agreement as evidenced by its execution and delivery of its Departing
Lender Signature Page.
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof.
WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:
ARTICLE 1.
DEFINITIONS

Section 1.01    Defined Terms
As used in this Agreement, the following terms have the meanings specified
below:
“ABR Loan” or “ABR Borrowing”, when used in reference to any Loan or Borrowing,
refers to such Loan, or the Loans comprising such Borrowing, bearing interest at
a rate determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, or any successor thereto in such capacity.
 

1







--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 10.01(d).
“Aggregate Credit Exposure” means, at any time, the sum at such time of (a) the
outstanding principal balance of the Revolving Loans of all Lenders, plus
(b) the Aggregate Letter of Credit Exposure, plus (c) the Swingline Exposure of
all Lenders.
“Aggregate Letter of Credit Commitments” means, at any time, the sum at such
time of the Letter of Credit Commitments of all Lenders.
“Aggregate Letter of Credit Exposure” means, at any time, the sum at such time
of the Letter of Credit Exposure of all of the Lenders.
“Aggregate Revolving Commitments” means, at any time, the sum at such time of
the Revolving Commitments of all Lenders. The initial amount of the Aggregate
Revolving Commitments is $200,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the sum of Federal Funds Rate
in effect on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1% per annum, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means with respect to: (a) any Eurodollar Borrowings and any
Letters of Credit, at all times during which the applicable Pricing Level set
forth below is in effect, the percentage set forth below under the heading
“Eurodollar Margin” and adjacent to such Pricing Level, (b) any ABR Borrowings,
at all times during which the applicable Pricing Level set forth below is in
effect, the percentage set forth below under the heading “ABR Margin” and
adjacent to such Pricing Level and (c) with respect to the commitment fee
payable under Section 3.03(a), at all times during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below under the
heading “Commitment Fee Rate” and adjacent to such Pricing Level, in each case,
subject to the provisos set forth below:
Pricing Level
Issuer Ratings (S&P/Moody’s/Fitch)
Commitment
Fee Rate
Eurodollar
Margin
ABR
Margin
I
(A-/A3/A-) or higher
0.15%
1.00%
0.00%


2







--------------------------------------------------------------------------------






II
(BBB+/Baa1/BBB+)
0.175%
1.25%
0.25%
III
(BBB/Baa2/BBB)
0.20%
1.375%
0.375%
IV
(BBB-/Baa3/BBB-)
0.25%
1.50%
0.50%
V
(BB+/Ba1/BB+) or lower
0.30%
1.75%
0.75%



For purposes hereof:
(A) when the Borrower has Issuer Ratings from all three of S&P, Moody’s and
Fitch: (i) if two or three of the three Issuer Ratings are in the same Pricing
Level, such Pricing Level shall apply and (ii) if each of the three Issuer
Ratings are in different Pricing Levels, the Issuer Ratings corresponding to the
highest and the lowest Pricing Levels shall be disregarded and the Pricing Level
shall be determined by reference to the Pricing Level which corresponds to the
remaining Issuer Rating;
(B) when the Borrower has Issuer Ratings from only two of S&P, Moody’s and
Fitch: (i) if both of the two Issuer Ratings are in the same Pricing Level, such
Pricing Level shall apply and (ii) if the two Issuer Ratings are split-rated
(x) by one Pricing Level, the Pricing Level shall be determined by the higher of
the two (e.g., an Issuer Rating of BBB-/Baa2 results in Pricing Level III) or
(y) by more than one Pricing Level, the Pricing Level shall be determined by the
Pricing Level one below the Pricing Level which corresponds to the higher Issuer
Rating (e.g., an Issuer Rating of BBB-/Baa1 results in Pricing Level III and an
Issuer Rating of BBB+/Baa3 results in Pricing Level III);
(C) when the Borrower has an Issuer Rating from only one of S&P, Moody’s and
Fitch: the Pricing Level shall be determined by reference to the Pricing Level
immediately below the Pricing Level which corresponds to the one Issuer Rating
in effect (provided that if the one Issuer Rating in effect corresponds to
Pricing Level V, then Pricing Level V shall apply); and
(D) when the Borrower does not have an Issuer Rating from any of S&P, Moody’s or
Fitch: Pricing Level V shall apply.
If the Issuer Ratings established or deemed to have been established by S&P,
Moody’s and Fitch shall be changed (other than as a result of a change in the
rating system of S&P, Moody’s or Fitch), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to this Agreement
or otherwise. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P, Moody’s or Fitch shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Administrative Agent (in consultation with the Lenders) shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments; provided that, in
the case of Section 2.12 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitments) represented by such Lender’s Commitments. If
the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of such determination.

3







--------------------------------------------------------------------------------




“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is (or will be) engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business that is administered or managed by (a) such
Lender or (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, substantially in
the form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
(but excluding) the Commitment Termination Date.
“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Hawaiian Electric Company, Inc., a Hawaii corporation.
“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in substantially the form annexed hereto as Exhibit
D.
“Business Day” means any day other than a Saturday, Sunday or a day when banks
are authorized by law to close in New York, New York or Honolulu, Hawaii or,
when used with reference to a Eurodollar Loan, in London, England.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP,
provided however, no power purchase agreement with an independent power producer
or a power producer which is not an Affiliate of the Borrower shall constitute a
Capital Lease Obligation.
“Change in Control” means the Borrower is not a wholly-owned subsidiary of HEI.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request,

4







--------------------------------------------------------------------------------




rules, guideline, requirement or directive (whether or not having the force of
law) by any Governmental Authority; provided however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall
(except to the extent the same are merely proposed and not in effect) in each
case be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitments” means the Revolving Commitments and the Letter of Credit
Commitments.
“Commitment Percentage” means, as to any Lender in respect of such Lender’s
Commitments and its obligations with respect to Loans and Letters of Credit, the
percentage equal to such Lender’s Revolving Commitment and Letter of Credit
Commitment divided by the total of all Lenders’ Revolving Commitments and Letter
of Credit Commitments (or, if no Commitments then exist, the percentage equal to
such Lender’s Revolving Commitment and Letter of Credit Commitment on the last
day upon which Commitments did exist divided by the total of all Lenders’
Revolving Commitments and Letter of Credit Commitments, on such day).
“Commitment Termination Date” means the earliest of (a) April 1, 2015, subject
to automatic extension to the date, and upon satisfaction of the conditions, set
forth in Section 2.05(a), (b) the date on which the Commitments are terminated
in whole pursuant to Section 2.05 and (c) the date the Commitments are
terminated in whole pursuant to Article 8.
“Common Stock Equity” means, at any date of determination with respect to the
Borrower on a non-consolidated basis, the sum of (a) common stock, (b) premium
and/or expenses on common stock and preferred stock, (c) additional paid-in
capital, and (d) retained earnings, excluding Accumulated Other Comprehensive
Income or Loss (AOCI) as defined by GAAP, as such definitions now exist and as
they may hereafter be amended but subject to Section 1.03 except with respect to
matters affecting AOCI, and excluding adjustments made directly to stockholders’
equity as a result of any future issued accounting standards, adopted by the
Borrower, that will require adjustments directly to stockholders’ equity.
“Communications” has the meaning assigned to such term in Section 10.01(d).
“Consolidated Capitalization” means, at any date of determination with respect
to the Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Funded Debt, (b) preferred stock of the Borrower and its
Subsidiaries and (c) Consolidated Common Stock Equity. The Borrower’s
Consolidated Capitalization as of December 31, 2013 is annexed hereto as
Schedule 1.01 (Consolidated Capitalization); for the avoidance of doubt, such
Schedule is attached hereto for illustrative purposes only and is not intended
to be a calculation of Consolidated Capitalization on or for any subsequent date
of determination.

5







--------------------------------------------------------------------------------




“Consolidated Capitalization Ratio” means, at any date of determination, the
ratio of (a) Consolidated Common Stock Equity to (b) Consolidated
Capitalization.
“Consolidated Common Stock Equity” means, at any date of determination, with
respect to the Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) common stock, (b) premium and/or expenses on common stock and preferred
stock, (c) additional paid-in capital, and(d) retained earnings, excluding
Accumulated Other Comprehensive Income or Loss (AOCI) as defined by GAAP, as
such definitions now exist and as they may hereafter be amended but subject to
Section 1.03 except with respect to matters affecting AOCI, and excluding
adjustments made directly to stockholders’ equity as a result of any future
issued accounting standards, adopted by the Borrower, that will require
adjustments directly to stockholders’ equity.
“Consolidated Funded Debt” means, at any date of determination with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) net
long-term debt, defined as the portion of outstanding bonds, debentures, notes
and similar debt obligations (including Capital Lease Obligations, Purchase
Money Indebtedness and Indebtedness under this Agreement), net of cash
collateral or other funds on deposit with trustees and unamortized discounts in
respect of such bonds, debentures, notes and obligations, that is due one year
or more from the date of the relevant balance sheet on which such debt is
included, (b) net long-term debt (as so defined) due within one year, defined as
the portion of outstanding bonds, debentures, notes and similar debt obligations
(including Capital Lease Obligations, Purchase Money Indebtedness and
Indebtedness under this Agreement) that is due within one year from the date of
the relevant balance sheet on which such long-term debt is included and
(c) short-term borrowings, including Purchase Money Indebtedness, as included on
and defined in the relevant balance sheet; provided, however, no Indebtedness of
independent power producers, or other power producers which are not Affiliates
of the Borrower, included on a balance sheet of the Borrower by reason of the
application of Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) 810 (formerly referred to as FASB Interpretation No. 46
(revised December 2003)) shall constitute Consolidated Funded Debt. A schedule
of Consolidated Funded Debt as of December 31, 2013 is annexed hereto as
Schedule 1.01 (Consolidated Funded Debt); for the avoidance of doubt, such
Schedule is attached hereto for illustrative purposes only and is not intended
to be a calculation of Consolidated Funded Debt on or for any subsequent date of
determination.
“Consolidated Subsidiary Capitalization” means, at any date of determination
with respect to any Subsidiary of the Borrower on a consolidated basis, the sum
of (a) Consolidated Subsidiary Funded Debt, (b) preferred stock of such
Subsidiary and (c) Consolidated Subsidiary Common Stock Equity.
“Consolidated Subsidiary Common Stock Equity” means, at any date of
determination with respect to any Subsidiary of the Borrower on a consolidated
basis, the sum of (a) common stock, (b) premium and/or expenses on common stock
and preferred stock, (c) additional paid-in capital, and (d) retained earnings,
excluding Accumulated Other Comprehensive Income or Loss (AOCI) as defined by
GAAP, as such definitions now exist and as they may hereafter be amended but
subject to Section 1.03 except with respect to matters affecting AOCI, and
excluding adjustments made directly to stockholders’ equity as a result of any
future issued accounting standards, adopted by the Borrower, that will require
adjustments directly to stockholders’ equity.

6







--------------------------------------------------------------------------------




“Consolidated Subsidiary Funded Debt” means, at any date of determination, with
respect to any Subsidiary of the Borrower on a consolidated basis, the sum of
(a) net long-term debt, defined as the portion of outstanding bonds, debentures,
notes and similar debt obligations (including Capital Lease Obligations and
Purchase Money Indebtedness), net of funds on deposit with trustees and
unamortized discounts in respect of such bonds, debentures, notes and
obligations, that is due one year or more from the date of the relevant balance
sheet on which such debt is included, (b) net long-term debt (as so defined) due
within one year, defined as the portion of outstanding bonds, debentures, notes
and similar debt obligations (including Capital Lease Obligations and Purchase
Money Indebtedness) that is due within one year from the date of the relevant
balance sheet on which such long-term debt is included and (c) short-term
borrowings, including Purchase Money Indebtedness, as included on and defined in
the relevant balance sheet; provided, however, no Indebtedness of independent
power producers, or other power producers which are not Affiliates of the
Borrower, included on a balance sheet of the Borrower by reason of the
application of Financial Accounting Standards Board (FASB) Accounting Standard
Codification (ASC) 810 (formerly referred to as FASB Interpretation No. 46
(revised December 2003)), shall constitute Consolidated Subsidiary Funded Debt.
A schedule of Consolidated Subsidiary Funded Debt as of December 31, 2013 is
annexed hereto as Schedule 1.01 (Consolidated Subsidiary Funded Debt); for the
avoidance of doubt, such Schedule is attached hereto for illustrative purposes
only and is not intended to be a calculation of Consolidated Subsidiary Funded
Debt on or for any subsequent date of determination.
“Consolidated Subsidiary Funded Debt to Capitalization Ratio” means, at any date
of determination with respect to any Significant Subsidiary of the Borrower, the
ratio of (a) such Significant Subsidiary’s Consolidated Subsidiary Funded Debt
to (b) its Consolidated Subsidiary Capitalization.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender as of any date, the sum as
of such date of (a) the outstanding principal balance of such Lender’s Revolving
Loans, plus (b) such Lender’s Letter of Credit Exposure, plus (c) such Lender’s
Swingline Exposure.
“Credit Parties” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders.
“Current SEC Reports” means (a) the Annual Report of the Borrower to the SEC on
Form 10K for the fiscal year ended December 31, 2013 and (b) any current reports
of the Borrower to the SEC on Form 8K filed prior to the Effective Date.
“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Loans or participations in Letters of Credit or Swingline Loans within three
(3) Business Days of the date required to be funded by it hereunder unless such
failure to fund is based on such Lender’s good faith determination that the
conditions precedent to such funding under this Agreement have not been
satisfied or waived and such Lender has notified the Administrative Agent in
writing of such determination, (b) notified

7







--------------------------------------------------------------------------------




the Borrower, the Administrative Agent, the Swingline Lender, the Issuing Bank
or any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Revolving Loans and participations in
then outstanding Letters of Credit or Swingline Loans (provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent), (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) has been adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of
(x) the acquisition or maintenance of an ownership interest in such Lender or a
Person controlling such Lender or (y) the exercise of control over a Lender or a
Person controlling such Lender, in each case, by a Governmental Authority or an
instrumentality thereof.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.
“Disclosed Matters” means the matters (a) disclosed in the current and periodic
reports filed by the Borrower from time to time with the SEC pursuant to the
requirements of the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, or (b) disclosed by the Borrower to the
Lenders (either directly or indirectly through the Administrative Agent) in
writing.
“Dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

8







--------------------------------------------------------------------------------




“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
“Eligible Assignee” means (a) a Credit Party (other than a Defaulting Lender);
(b) an Affiliate of a Credit Party; (c) an Approved Fund; and (d) any other
financial institution approved by (i) the Administrative Agent, (ii) the Issuing
Bank, (iii) the Swingline Lender and (iv) unless a Default has occurred under
Article 8(a), Article 8(h) or Article 8(i), and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided,
however, that none of the Borrower nor any Subsidiary or Affiliate of the
Borrower, nor any natural person, nor any company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof, shall qualify as an Eligible Assignee under this
definition.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release into the environment of any Hazardous
Material or to health and safety matters concerning Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interest” shall mean (a) shares of capital stock and any other equity
security that confers on a person or entity the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing company and
(b) all warrants, options or other rights to acquire any Equity Interest
described in clause (a) of this definition.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated with the Borrower
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated with
the Borrower as a single employer under Section 414(b), (c), (m) or (o) of the
Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to pay the “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), unless waived; (c) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV

9







--------------------------------------------------------------------------------




of ERISA with respect to the termination of any Plan; (d) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (e) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Multiemployer Plan; or (f) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurodollar Loan” or “Eurodollar Borrowing”, when used in reference to any
Revolving Loan or Borrowing, refers to whether such Revolving Loan, or the
Revolving Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate. For the avoidance of doubt, a
Revolving Loan that bears interest at a rate determined pursuant to clause (c)
of the definition of Alternate Base Rate shall, for all purposes of this
Agreement, be deemed to be an ABR Loan and not a Eurodollar Loan.
“Event of Default” has the meaning assigned to such term in Article 8.
“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
under any Loan Document, (a) income, franchise or other taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such Credit Party or other recipient is
organized or in which its principal office is located or in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.08(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 3.07(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.07(a) and (d) any
U.S. federal withholding taxes imposed under FATCA.
“Existing Credit Agreement” is defined in the recitals hereof.
“Existing Letters of Credit” is defined in Section 2.09(a).
“Existing Loans” is defined in Section 2.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded, if
necessary, to the next greater 1/100 of 1%) equal to the rate per annum
published by the Federal Reserve Bank of New York on such day, provided that if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate published by the Federal Reserve Bank on the next preceding

10







--------------------------------------------------------------------------------




Business Day; and provided, further, that if such rate ceases to be so
published, the Federal Funds Rate for any day that is a Business day shall be
the weighted average of the quotations for the day of such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by it.
“Financial Officer” means the Senior Vice President and Chief Financial Officer,
the Treasurer or the Controller of the Borrower and persons performing similar
responsibilities regardless of title. The Financial Officers as of the date of
this Agreement are Tayne S. Y. Sekimura, Lorie Ann Nagata and Patsy H. Nanbu,
and replacement or additional Financial Officers may be identified to the
Administrative Agent from time to time in a writing signed by the President and
Secretary of Borrower.
“Fitch” means Fitch Ratings, or its successors.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
the Hawaii Public Utilities Commission, the SEC and the Federal Energy
Regulatory Commission.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,
(a)    to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b)    to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof,
(c)    to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or
(d)    as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee of
any guarantor shall be deemed to be the lower of (a) an amount equal to the
stated or determinable amount of the primary

11







--------------------------------------------------------------------------------




obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guarantor may be liable are not stated or determinable, in which
case the amount of such Guarantee shall be such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. The term “Guaranteed” has a meaning correlative thereto.
“Hawaii Electric Light” means Hawaii Electric Light Company, Inc., a Hawaii
corporation.
“Hawaiian Electric Cash Manager” means, to the extent having received a legally
valid delegation of authority from the Borrower with respect to borrowings and
investments to be made by the Borrower and its Subsidiaries, the Cash Management
Administrator of the Borrower, the Treasury Analyst of the Borrower, or the
Securities Administrator of the Borrower, or any other person having received
such authority; it being understood and agreed that (i) such person need not be
a Financial Officer, and (ii) the Administrative Agent shall be entitled to rely
on telephonic notice received from the Hawaiian Electric Cash Manager for all
purposes of Sections 2.03, 2.07(e), 2.13 and 3.02(b).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“HEI” means Hawaiian Electric Industries, Inc., a Hawaii corporation.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increase Request” means a request by the Borrower for an increase of the total
Commitments in accordance with Section 2.05(d).
“Indebtedness” of any Person means, without duplication,
(a)    all obligations of such Person for borrowed money,
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,
(c)    all obligations of such Person upon which interest charges are
customarily paid,
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,
(e)    all obligations of such Person in respect of the deferred purchase price
of property or services (excluding accounts payable incurred in the ordinary
course of business),

12







--------------------------------------------------------------------------------




(f)     all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,
(g)     all Guarantees by such Person of Indebtedness of others,
(h)    all Capital Lease Obligations of such Person,
(i)    all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty, and
(j)    all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
“Information” has the meaning assigned to such term in Section 10.12.
“Insolvent” means, with reference to any Person, (a) such Person’s debts are
greater than all of such Person’s property, at a fair valuation (as determined
in the good faith judgment of such Person), exclusive of (i) property
transferred, concealed, or removed with intent to hinder, delay, or defraud such
Person’s creditors, and (ii) property that may be exempted from property of the
estate under Section 522 of the Bankruptcy Code, or (b) such Person is generally
not paying its debts as they become due or is unable to pay its debts as they
become due.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.02 and substantially in the
form annexed hereto as Exhibit G.
“Interest Payment Date” means (a) with respect to the accrued interest on any
ABR Loan (other than a Swingline Loan), the first Business Day of each January,
April, July and October and the Commitment Termination Date, (b) with respect to
the accrued interest on any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Revolving Loan is a part and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Commitment Termination Date and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and the
Commitment Termination Date.

13







--------------------------------------------------------------------------------




“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.
“Issuer Ratings” means the Borrower’s corporate issuer ratings from any of S&P,
Moody’s and Fitch.
“Issuing Bank” means JPMCB in its capacity as issuer of the Letters of Credit,
or any successor thereto in such capacity as provided in Section 2.1(c).
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.
“Lead Arranger” means each of J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC in its capacity as joint lead arranger and joint book runner for
the credit facility evidenced by this Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.05(d) or pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” has the meaning assigned to such term in Section 2.09.
“Letter of Credit Commitment” means the commitment of the Issuing Bank to issue
Letters of Credit having an aggregate outstanding face amount up to $75,000,000
and the commitment of each Lender to participate in the Letter of Credit
Exposure as set forth in Section 2.10 in the maximum amount set forth in
Schedule 2.01 under the heading “Letter of Credit Commitment” or in an
Assignment and Acceptance Agreement or other documents pursuant to which it
became a Lender, as such amount may be reduced from time to time in accordance
herewith.
“Letter of Credit Exposure” means, at any time, (a) in respect of all the
Lenders, the sum at such time, without duplication, of (i) the aggregate undrawn
face amount of the outstanding

14







--------------------------------------------------------------------------------




Letters of Credit, (ii) the aggregate amount of unpaid drafts drawn on all
Letters of Credit, and (iii) the aggregate unpaid Reimbursement Obligations
(after giving effect to any Loans made on such date to pay any such
Reimbursement Obligations), and (b) in respect of any Lender, an amount equal to
such Lender’s Commitment Percentage multiplied by the amount determined under
clause (i) of this definition.
“Letter of Credit Fee” has the meaning assigned to such term in Section 3.03(b).
“Letter of Credit Request” means, a request by the Borrower for the issuance of
a Letter of Credit in the form of Exhibit E.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 3.04.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset,
and (c) in the case of securities, any purchase option, call or similar right of
a third party with respect to such securities.
“Loan Documents” means this Agreement, the Notes, the Reimbursement Agreements
and, if applicable, any Hedging Agreement between the Borrower and any Lender.
“Loans” means the Revolving Loans and Swingline Loans made by the Lenders to the
Borrower pursuant to this Agreement.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, or (b) the validity or enforceability of any
of the Loan Documents or the rights and remedies of the Administrative Agent and
the Lenders thereunder.

15







--------------------------------------------------------------------------------




“Material Indebtedness” means all Indebtedness of the Borrower and any
Significant Subsidiary (other than Indebtedness under the Loan Documents) or
obligations in respect of one or more Hedging Agreements in an aggregate
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower and any
Significant Subsidiary in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Significant Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.
“Maui Electric” means Maui Electric Company, Limited, a Hawaii corporation.
“Moody’s” means Moody’s Investors Service, Inc., or its successors
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Notes” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans payable to the order of such Lender (or, if required by such
Lender, to such Lender and its registered assigns) substantially in the form of
Exhibit C.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“OFAC Sanctions” means economic or financial sanctions or trade embargoes
imposed or enforced from time to time by the U.S. government and administered by
OFAC.
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, other than Excluded Taxes.
“Participant” has the meaning assigned to such term in Section 10.04(g).
“Participant Register” has the meaning assigned to such term in
Section 10.04(g).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Investments” means, at any time, investments as allowed in accordance
with the Hawaiian Electric Cash Management Investment Guidelines dated August 2,
2011, as disclosed to the Administrative Agent prior to the Effective Date and
as the same may be amended from time to time with the written consent of the
Administrative Agent, such written consent not to be unreasonably delayed or
withheld.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

16







--------------------------------------------------------------------------------




“Pricing Level I” means at any time the Borrower’s Issuer Rating is (a) A- or
higher by S&P, (b) A3 or higher by Moody’s or (c) A- or higher by Fitch.
“Pricing Level II” means at any time the Borrower’s Issuer Rating is (a) BBB+ or
higher by S&P, (b) Baa1 or higher by Moody’s or (c) BBB+ or higher by Fitch, and
Pricing Level I is not applicable.
“Pricing Level III” means at any time the Borrower’s Issuer Rating is (a) BBB or
higher by S&P, (b) Baa2 or higher by Moody’s or (c) BBB or higher by Fitch, and
Pricing Levels I and II are not applicable.
“Pricing Level IV” means at any time the Borrower’s Issuer Rating is (a) BBB- or
higher by S&P, (b) Baa3 or higher by Moody’s or (c) BBB- or higher by Fitch, and
Pricing Levels I, II and III are not applicable.
“Pricing Level V” means at any time the Borrower’s Issuer Rating is (a) less
than or equal to BB+ by S&P, (b) less than or equal to Ba1 by Moody’s or
(c) less than or equal to BB+ by Fitch.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. The Prime Rate is not
intended to be lowest rate of interest charged by JPMCB in connection with
extensions of credit to borrowers.
“PUC” means the Public Utilities Commission of the State of Hawaii.
“Purchase Money Indebtedness” means Indebtedness of the Borrower or any
Subsidiary that is incurred to finance part or all of (but not more than) the
purchase price of a tangible asset; provided that (a) the Borrower or such
Subsidiary did not at any time prior to such purchase have any interest in such
asset other than an option to purchase, a security interest, or an interest as
lessee under an operating lease and (b) such Indebtedness is incurred at the
time of, or within 90 days after, such purchase.
“Register” has the meaning assigned to such term in Section 10.04(e).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Reimbursement Agreement” has the meaning assigned to such term in
Section 2.09(b).

17







--------------------------------------------------------------------------------




“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank for amounts drawn under a Letter of Credit.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, and employees of such Person
and such Person’s Affiliates.
“Required Lenders” means, at any time (a) prior to the Commitment Termination
Date, Lenders having Commitments greater than 50% of the total Commitments and
(b) on or after the Commitment Termination Date, Lenders having Credit Exposure
greater than or equal to 50% of the Aggregate Credit Exposure (or, if there are
no Revolving Loans then outstanding and no Letter of Credit Exposure or
Swingline Exposure, Lenders having Commitments greater than or equal to 50% of
the total of all Commitments immediately prior to the termination of the
Commitments).
“Restricted Payment” means, with respect to any Person, (a) any dividend or
other distribution (whether in cash, securities or other property) by such
entity with respect to any Equity Interests of such Person, (b) any payment
(whether cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest, and
(c) any payment of principal, interest or premium or any purchase, redemption,
retirement, acquisition or defeasance with respect to any subordinated debt of
such Person.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender during the Availability Period to make Revolving Loans and to
acquire participations in Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to Section 2.05 or pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Revolving Loans and
Swingline Exposure at such time.
“Revolving Loans” means the revolving loans referred to in Section 2.01 and made
pursuant to Article 2, other than, for the avoidance of doubt, Swingline Loans.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“SEC” means the United States Securities and Exchange Commission.
“SEC Reports” means the reports filed by the Borrower with the SEC pursuant to
the Securities Exchange Act of 1934, as amended.

18







--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or its successors.
“Significant Subsidiary” means each of Maui Electric, Hawaii Electric Light and
any other Subsidiary having 15% or more of the total assets, or 15% or more of
the total operating income, of the Borrower and its Subsidiaries on a
consolidated basis, in either case as the consolidated total assets and
consolidated total operating income of the Borrower and its Subsidiaries are
reflected in the most recent annual or quarterly report filed by the Borrower
with the SEC.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower and any subsidiary of a
Subsidiary of the Borrower.
“Subsidiary Indebtedness” has the meaning assigned to such term in Section 7.06.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a loan made pursuant to Section 2.13.
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.

19







--------------------------------------------------------------------------------




“Transactions” means (a) the execution, delivery and performance by the Borrower
of each Loan Document to which it is a party, (b) the borrowing of the Loans,
and (c) the use of the proceeds of the Loans.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
For the avoidance of doubt, a Loan that bears interest at a rate determined
pursuant to clause (c) of the definition of Alternate Base Rate shall, for all
purposes of this Agreement, be deemed to be an ABR Loan and not a Eurodollar
Loan.
“U.S. Department of State Sanctions” means economic or financial sanctions or
trade embargoes imposed or enforced from time to time by the U.S. government and
administered by the U.S. Department of State.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Terms Generally
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and (f) any reference herein to any
law, rule, regulation or treaty shall, unless otherwise specified, refer to such
law, rule, regulation, or treaty as amended, restated, supplemented or otherwise
modified from time to time.
Section 1.03    Accounting Terms; GAAP
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Unless the context otherwise requires, any reference to a fiscal
period shall refer to
 

20







--------------------------------------------------------------------------------




the relevant fiscal period of the Borrower. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
Section 1.04    Amendment and Restatement of the Existing Credit Agreement
The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 5.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Revolving Loans made
and obligations incurred under the Existing Credit Agreement which are
outstanding on the Effective Date shall continue as Revolving Loans and
obligations under (and, as of the Effective Date, shall be governed by the terms
of) this Agreement and the other Loan Documents. Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) the Existing
Letters of Credit which remain outstanding on the Effective Date shall continue
as Letters of Credit under (and, as of the Effective Date, shall be governed by
the terms of) this Agreement, (c) all obligations of the Borrower owing to any
Lender or any Affiliate of any Lender under the Existing Credit Agreement which
are outstanding on the Effective Date shall continue as obligations under this
Agreement and the other Loan Documents, (d) the Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s Revolving Credit Exposure and
outstanding Revolving Loans hereunder reflect such Lender’s Applicable
Percentage of the outstanding aggregate Revolving Exposures on the Effective
Date, (e) the Existing Loans (as defined in Section 2.01) of each Departing
Lender shall be repaid in full (accompanied by any accrued and unpaid interest
and fees thereon), each Departing Lender’s “Commitments” under the Existing
Credit Agreement shall be terminated and each Departing Lender shall not be a
Lender hereunder and (f) the Borrower hereby agrees to compensate each Lender
(including each Departing Lender) for any and all losses, costs and expenses
incurred by such Lender in connection with the sale and assignment of any
Eurodollar Loans (including the “Eurodollar Loans” under the Existing Credit
Agreement) and such reallocation described above, in each case on the terms and
in the manner set forth in Section 3.06 hereof.
ARTICLE 2.
THE CREDITS

Section 2.01    Commitments
Prior to the Effective Date, certain loans were previously made to the Borrower
under the Existing Credit Agreement which remain outstanding as of the date of
this Agreement (such outstanding loans being hereinafter referred to as the
“Existing Loans”). Subject to the terms and conditions set forth in this
Agreement, the Borrower and each of the Lenders agree that on the Effective Date
but subject to the satisfaction of the conditions precedent set forth in
Section 5.01 and the reallocation and other

21







--------------------------------------------------------------------------------




transactions described in Section 1.04, the Existing Loans shall, as of the
Effective Date, be reevidenced as Revolving Loans under this Agreement and the
terms of the Existing Loans shall be restated in their entirety and shall be
evidenced by this Agreement. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
Section 2.02    Loans and Borrowings
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Revolving Commitments. The failure of any Lender to make any Revolving Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several, and no
Lender shall be responsible for any other Lender’s failure to make Revolving
Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.13.
(b)    Subject to Section 3.04, each Revolving Loan shall be an ABR Loan or a
Eurodollar Loan, as the Borrower may request in accordance herewith (including
Section 3.02). Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurodollar Loan (and any ABR Loan, the interest on which is
determined pursuant to clause (c) of the definition of Alternate Base Rate) by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan, provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing
(other than a Swingline Loan) is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000,
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Each Swingline Loan shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time, provided that there shall not at any time be more than a total of
fifteen Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Commitment Termination Date.
Section 2.03    Requests for Borrowings
To request a Borrowing (other than a Swingline Loan, requests for which are
governed by Section 2.13), the Borrower shall notify the Administrative Agent of
such request by telephone, which may be given by the President of the Borrower,
a Financial Officer or the Hawaiian Electric Cash Manager, (a) in the case of a
Eurodollar Borrowing, not later than 3:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 2:00 p.m., New York City time on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable (except as otherwise provided in Section 3.04) and shall be
confirmed promptly by hand delivery or facsimile transmission to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the President of the Borrower or a

22







--------------------------------------------------------------------------------




Financial Officer. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Revolving Loan to be made as part of the requested
Borrowing.
Section 2.04    Funding of Borrowings
(a)    Each Lender shall make each Revolving Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Swingline
Loans shall be made as provided in Section 2.13. Subject to Section 5.02, the
Administrative Agent will make the proceeds of such Loans available to the
Borrower by promptly crediting or otherwise transferring the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent by 3:00 p.m., New
York City time, for a Eurodollar Borrowing or by 6:00 p.m., New York City time,
for an ABR Borrowing on the applicable day, then such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount was made available by the Administrative Agent to the Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Rate and a rate per annum
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate that would be otherwise applicable to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount

23







--------------------------------------------------------------------------------






shall constitute such Lender’s Revolving Loan included in such Borrowing. Such
payment by the Borrower shall be without prejudice to its rights against each
Lender who fails to fund its share of any Borrowing.
Section 2.05    Termination, Reduction and Increase of Commitments
(a)    Unless previously terminated, the Revolving Commitments and the Letter of
Credit Commitments shall terminate on the Commitment Termination Date; provided
however, upon delivery to the Administrative Agent of a copy of an order or
approval issued by the PUC, certified by a Financial Officer to be true and
complete, which is final and not subject to review or appeal, that approves the
extension of the date set forth in clause (a) of the definition of Commitment
Termination Date, then the date set forth in clause (a) of the definition of
Commitment Termination Date shall be automatically extended to the latest date
permitted by such order or approval but in no event later than April 2, 2019.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments, provided that (i) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.07 and/or any concurrent cash collateralization of the
Letter of Credit Exposure, (x) the Aggregate Credit Exposure would exceed the
Aggregate Revolving Commitments, (y) the total Revolving Credit Exposures of all
of the Lenders would exceed the Aggregate Revolving Commitments or (z) the
Aggregate Letter of Credit Exposure would exceed the Aggregate Letter of Credit
Commitments, and (ii) each such reduction shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided, that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments hereunder shall be permanent but
without prejudice to the rights of the Borrower under paragraph (d) below. Each
reduction of the Commitments hereunder shall be made ratably among the Lenders
in accordance with their respective Commitments.
(d)    Provided that immediately before and after giving effect thereto, no
Default shall or would exist and be continuing and the conditions set forth in
Section 5.02 have been satisfied or waived, the Borrower may at any time and
from time to time, on or before the Commitment Termination Date referred to in
clause (a) of the definition thereof (including after giving effect to any
extension thereof pursuant to Section 2.05(a)), request any one or more of the
Lenders to increase (such decision to be within the sole and absolute discretion
of such Lender) its Revolving Commitment and Letter of Credit Commitment, and/or
any other Eligible Assignee reasonably satisfactory to the Administrative Agent
and the Borrower, to provide a new Revolving Commitment and a new Letter of
Credit Commitment, by submitting an Increase Request in the form of Exhibit F
(an “Increase Request”), duly executed by the Borrower and each such Lender or
Eligible Assignee, as the case may be. Thereupon, the Administrative Agent

24







--------------------------------------------------------------------------------




shall execute such Increase Request and deliver a copy thereof to the Borrower
and each such Lender or Eligible Assignee, as the case may be.
Upon execution and delivery of such Increase Request, (i) in the case of each
such Lender, such Lender’s Revolving Commitment shall be increased to the amount
set forth in such Increase Request, (ii) in the case of each such Eligible
Assignee, such Eligible Assignee shall become a party hereto and shall for all
purposes of the Loan Documents be deemed a “Lender” with a Revolving Commitment
in the amount set forth in such Increase Request, and (iii) the Borrower shall
contemporaneously therewith execute and deliver to the Administrative Agent a
Note or Notes for each such Eligible Assignee providing a new Revolving
Commitment and for such existing Lender increasing its Revolving Commitment
provided, however, that:
(i)    immediately after giving effect thereto, the Aggregate Revolving
Commitments shall not have been increased pursuant to this subsection (d) to an
amount greater than the sum of (x) $275,000,000 plus (y) the amount of the
Revolving Commitment of each Lender that becomes a Defaulting Lender;
(ii)    each such increase shall be in an amount not less than $5,000,000 or
such amount plus an integral multiple of $1,000,000;
(iii)    the Revolving Commitments shall not be increased on more than three
occasions;
(iv)    the Administrative Agent shall have received documents (including,
without limitation, one or more opinions of counsel) consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase;
(v)    if Loans shall be outstanding immediately after giving effect to such
increase, the Lenders shall, upon the acceptance of the Increase Request by, and
at the direction of, the Administrative Agent, make appropriate adjustments
among themselves so that the amount of Revolving Credit Exposures from any of
the Lenders under this Agreement are allocated among the Lenders according to
their Commitment Percentages after giving effect to the increase in the
Aggregate Revolving Commitments (it being understood and agreed that any
reallocation made pursuant to this clause (v) shall require the Borrower to make
payment pursuant to Section 3.06 with respect to any affected Eurodollar Loans);
(vi)    each such Eligible Assignee shall have delivered to the Administrative
Agent and the Borrower an Administrative Questionnaire and all forms, if any,
that are required to be delivered by such Eligible Assignee pursuant to
Section 3.07(e); and
(vii)    the Administrative Agent shall have received (1) a copy of an order or
approval issued by the PUC, certified by a Financial Officer to be true and
complete, which is final and not subject to review or appeal, that authorizes
the Borrower to obtain any increase in the Commitments requested by the Borrower
and (2) a certificate of a Financial Officer attaching thereto resolutions of
the Board of Directors of the Borrower authorizing any increase of the
Commitments requested by the Borrower.

25







--------------------------------------------------------------------------------




Section 2.06    Repayment of Loans; Evidence of Debt
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Commitment Termination Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Commitment Termination Date and the date that is the 21st
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Loan is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type and Class thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall, to the extent not inconsistent with any entries made
in any Note, be prima facie evidence of the existence and amounts of the
obligations recorded therein except for clearly demonstrated error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
(e)    The Loans of each Lender and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be evidenced by one or
more Notes payable to the order of such Lender (or, if such Note is a registered
Note, to such Lender and its registered assigns).
Section 2.07    Prepayment of Loans
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.
(b)    In the event of any partial reduction or termination of the Commitments,
then (i) at or prior to the date of such reduction or termination, the
Administrative Agent shall notify the Borrower and the Lenders of the Aggregate
Credit Exposures after giving effect thereto, and (ii) if such sum would exceed
the Aggregate Revolving Commitments after giving effect to such reduction or
termination, then the Borrower shall, on the date of such reduction or
termination, prepay Revolving Borrowings, and/or cash collateralize the Letter
of Credit Exposure, in an amount sufficient to eliminate such excess.
(c)    Mandatory Prepayments.
(i)    The Borrower shall immediately prepay the Loans, by an amount equal to
the excess, if any, of the aggregate outstanding principal balance of the Loans
over the Aggregate Revolving Commitments.

26







--------------------------------------------------------------------------------




(ii)    Simultaneously with each reduction or termination of the Revolving
Commitments, (1) in the event that the Aggregate Letter of Credit Commitments
shall exceed the Aggregate Revolving Commitments as so reduced or terminated,
the Aggregate Letter of Credit Commitments shall be automatically reduced,
and/or the Letter of Credit Exposure shall be cash collateralized, by an amount
equal to such excess, and (2) the Borrower shall prepay the Loans by an amount
equal to the excess, if any, of the aggregate outstanding principal balance of
the Loans over the Aggregate Revolving Commitments as so reduced or terminated.
(d)    Simultaneously with each prepayment of a Loan, the Borrower shall, if and
to the extent required by Section 3.01(d), prepay all accrued interest on the
amount prepaid through the date of prepayment.
(e)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, which may be
given by the President of the Borrower, a Financial Officer or the Hawaiian
Electric Cash Manager (confirmed by facsimile transmission executed by the
President of the Borrower or a Financial Officer) of any prepayment under
Section 2.07(a) (i) in the case of prepayment of a Eurodollar Borrowing, not
later than 2:00 p.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing (other than a
Swingline Loan), not later than 2:00 p.m., New York City time, on the Business
Day of the prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 1:00 p.m., New York City time, on the Business Day of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided, that if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments contemplated by
Section 2.05(c), then such notice of prepayment may also be conditional and may
be revoked if such notice of termination is revoked in accordance with
Section 2.05(c). Promptly following receipt of any such notice relating to a
prepayment of a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing under
Section 2.07(a) shall, be in an integral multiple of $1,000,000 and not less
than $1,000,000. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest if and to the extent required by Section 3.01.
Section 2.08    Payments Generally; Pro Rata Treatment; Sharing of Setoffs
(a)    The Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 3.05, 3.06, 3.07 or 10.03, or otherwise) prior to
3:00 p.m., New York City time, on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its office at 10 South Dearborn Street, Chicago, Illinois, 60603, or such other
office as to which the Administrative Agent may notify the other parties hereto,
except payments to be made directly to the Issuing Bank or the Swingline Lender
as expressly provided herein and except that payments pursuant to
Sections 3.03(b) (with respect to the fronting fee and other amounts payable to
the Issuing Bank), 3.03(c), 3.05, 3.06, 3.07, 3.08, 10.03 and 10.04 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. In the event
the Administrative Agent has not in fact made available to each Lender its

27







--------------------------------------------------------------------------------




share of the applicable payment within one Business Day of the receipt thereof,
then the Administrative Agent agrees to pay to the applicable Lender forthwith
on demand its share of such payment with interest thereon for each day, from and
including the second Business Day after such payment was received by the
Administrative Agent but excluding the date of payment by the Administrative
Agent, at the greater of the Federal Funds Rate and a rate per annum determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. If any payment hereunder shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment of accrued interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of Loans, interest,
fees and commissions then due hereunder, such funds shall be applied (i) first,
towards payment of interest, fees and commissions then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest,
fees and commissions then due to such parties, and (ii) second, towards payment
of principal of Loans then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal of Loans then due to such
parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of, and accrued interest on, their respective Loans,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Credit Parties hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to such Credit Parties the amount
due. In such event, if the Borrower has not in fact made such payment, then each
such Credit Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Credit Party with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate per annum determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

28







--------------------------------------------------------------------------------




(e)    If any Credit Party shall fail to make any payment required to be made by
it pursuant to Section 2.04(b), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Credit
Party to satisfy such Credit Party’s obligations under such Section until all
such unsatisfied obligations are fully paid.
Section 2.09    Letter of Credit Sub-Facility
(a)    Subject to the terms and conditions of this Agreement, the Issuing Bank
agrees, in reliance on the agreement of the other Lenders set forth in
Section 2.10, to issue standby or documentary letters of credit (the “Letters of
Credit”; each, individually, a “Letter of Credit”) during the Availability
Period for the account of the Borrower, provided that immediately after the
issuance of each Letter of Credit (i) the Letter of Credit Exposure of each
Lender (whether or not the conditions for drawing under any Letter of Credit
have or may be satisfied) would not exceed its Letter of Credit Commitment and
(ii) the Aggregate Credit Exposure would not exceed the Aggregate Revolving
Commitments. Notwithstanding the foregoing, the letters of credit identified on
Schedule 2.09 (the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Effective Date for all purposes of the Loan Documents.
Each Letter of Credit issued pursuant to this Section shall have an expiration
date which shall be not later than the earlier of (i) three hundred sixty-four
days after the date of issuance thereof and (ii) five Business Days before the
Commitment Termination Date referred to in clause (a) of the definition thereof,
including any extension thereof contemplated by Section 2.05(a), provided that
any Letter of Credit with a three hundred sixty-four day tenor may provide for
the periodic and/or successive renewals or extensions thereof for additional
periods expiring prior to the earlier to occur of (x) three hundred sixty-four
days after the date of such renewal or extension and (y) date referred to in
clause (ii) above. No Letter of Credit shall be issued if the Administrative
Agent, or the Required Lenders by notice to the Administrative Agent no later
than 1:00 p.m. New York City time one Business Day prior to the requested date
of issuance of such Letter of Credit, shall have determined that any condition
set forth in Section 5.01 or 5.02 has not been satisfied.
(b)    Each Letter of Credit shall be issued for the account of the Borrower in
support of an obligation of the Borrower or a Subsidiary in favor of a
beneficiary who has requested the issuance of such Letter of Credit as a
condition to a transaction entered into in connection with the Borrower’s or
such Subsidiary’s ordinary course of business. The Borrower shall give the
Administrative Agent a Letter of Credit Request for the issuance of each Letter
of Credit by 2:00 p.m. New York City time, two Business Days prior to the
requested date of issuance. If requested by the Issuing Bank, each Letter of
Credit Request shall be accompanied by the Issuing Bank’s standard application
and agreement for standby or documentary letters of credit, as applicable (each,
a “Reimbursement Agreement”) executed by the President of the Borrower or a
Financial Officer, and shall specify (i) the beneficiary of such Letter of
Credit and the obligations of the Borrower or such Subsidiary in respect of
which such Letter of Credit is to be issued, (ii) the Borrower’s proposal as to
the conditions under which a drawing may be made under such Letter of Credit and
the documentation to be required in respect thereof, (iii) the maximum amount to
be available under such Letter of Credit, and (iv) the requested dates of
issuance and expiration. Upon receipt of such Letter of Credit Request from the
Borrower, the Administrative Agent shall promptly notify the Issuing Bank and
each other Lender thereof. Each Letter of Credit shall be in form and substance
reasonably satisfactory to the Issuing Bank, with such provisions with respect
to the conditions under which a drawing may be made thereunder and the
documentation required in respect of such drawing as the Issuing Bank shall
reasonably require. Each Letter of Credit shall be used solely for the purposes
described therein. The Issuing Bank shall, on the proposed date of issuance and
subject to the terms and conditions of the

29







--------------------------------------------------------------------------------




Reimbursement Agreement, if any, and to the other terms and conditions of this
Agreement, issue the requested Letter of Credit.
(c)    Each payment by the Issuing Bank of a draft drawn under a Letter of
Credit shall give rise to an obligation on the part of the Borrower to reimburse
the Issuing Bank by 3:00 P.M. New York City time two Business Days after the
date of such payment together with interest on the amount of such payment from
the date such payment was made by the Issuing Bank; provided that, if the amount
of the draft drawn under such Letter of Credit is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.13 that such payment be financed with an
ABR Loan in an equivalent amount of such draft drawn under such Letter of Credit
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Loan.
Section 2.10    Letter of Credit Participation and Funding Commitments
(a)    Each Lender hereby unconditionally, irrevocably and severally (and not
jointly) for itself only and without any notice to or the taking of any action
by such Lender, takes an undivided participating interest in the obligations of
the Issuing Bank under and in connection with each Letter of Credit in an amount
equal to such Lender’s Commitment Percentage of the amount of such Letter of
Credit. Each Lender shall be liable to the Issuing Bank for its Commitment
Percentage of the unreimbursed amount of any draft drawn and honored under each
Letter of Credit. Each Lender shall also be liable for an amount equal to the
product of its Commitment Percentage and any amounts paid by the Borrower that
are subsequently rescinded or avoided, or must otherwise be restored or
returned. Such liabilities shall be unconditional and without regard to the
occurrence of any Default or Event of Default or the compliance by the Borrower
with any of its obligations under the Loan Documents.
(b)    The Issuing Bank will promptly notify the Administrative Agent, and the
Administrative Agent will promptly notify the Borrower and each Lender (which
notice shall be promptly confirmed in writing) of the date and the amount of any
draft presented under any Letter of Credit with respect to which full
reimbursement of payment is not made by the Borrower as provided in
Section 2.09(c), and forthwith upon receipt of such notice, such Lender (other
than the Issuing Bank in its capacity as a Lender) shall make available to the
Administrative Agent for the account of the Issuing Bank its Commitment
Percentage of the amount of such unreimbursed draft at the office of the
Administrative Agent specified in Section 10.01, in lawful money of the United
States and in immediately available funds, before 4:00 p.m., New York City time,
on the day such notice was given by the Administrative Agent, if the relevant
notice was given by the Administrative Agent at or prior to 1:00 p.m., New York
City time, on such day, and before 12:00 noon, New York City time, on the next
Business Day, if the relevant notice was given by the Administrative Agent after
1:00 p.m., New York City time, on such day. The Administrative Agent shall
distribute the payments made by each Lender (other than the Issuing Bank in its
capacity as a Lender) pursuant to the immediately preceding sentence to the
Issuing Bank promptly upon receipt thereof in like funds as received. In the
event the Administrative Agent has not in fact made available to the Issuing
Bank such payment within one Business Day of the receipt thereof, then the
Administrative Agent agrees to pay to the Issuing Bank forthwith on demand such
payment with interest thereon for each day, from and including the second
Business Day after such payment was received by the Administrative Agent but
excluding the date of payment by the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. Each Lender
shall indemnify and hold harmless the Administrative Agent and the Issuing Bank
from and against any and all losses, liabilities (including liabilities for
penalties),

30







--------------------------------------------------------------------------------




actions, suits, judgments, demands, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses of counsel to the Issuing
Bank as the issuer of the relevant Letter of Credit) resulting from any failure
on the part of such Lender to provide, or from any delay in providing, the
Administrative Agent with such Lender’s Commitment Percentage of the amount of
any payment made by the Issuing Bank under a Letter of Credit in accordance with
this subsection (b) (except in respect of losses, liabilities or other
obligations suffered by the Issuing Bank resulting from the gross negligence or
willful misconduct of the Issuing Bank). If a Lender does not make available to
the Administrative Agent when due such Lender’s Commitment Percentage of any
unreimbursed payment made by the Issuing Bank under a Letter of Credit (other
than payments made by the Issuing Bank by reason of its gross negligence or
willful misconduct), such Lender shall be required to pay interest to the
Administrative Agent for the account of the Issuing Bank on such Lender’s
Commitment Percentage of such payment at a rate of interest per annum equal to
the Federal Funds Rate for the first three days after the due date of such
payment until the date such payment is received by the Administrative Agent and
the Federal Funds Rate plus 2% thereafter.
(c)    Whenever the Administrative Agent is reimbursed by the Borrower, for the
account of the Issuing Bank, for any payment under a Letter of Credit and such
payment relates to an amount previously paid by a Lender in respect of its
Commitment Percentage of the amount of such payment under such Letter of Credit,
the Administrative Agent (or the Issuing Bank, to the extent that the
Administrative Agent has paid the same to the Issuing Bank) will pay over such
payment to such Lender before 4:00 p.m., New York City time, on the day such
payment from the Borrower is received, if such payment is received at or prior
to 2:00 p.m., New York City time, on such day, or before 12:00 noon, New York
City time, on the next succeeding Business Day, if such payment from the
Borrower is received after 2:00 p.m., New York City time, on such day.
Section 2.11    Absolute Obligation With Respect to Letter of Credit Payments;
Cash Collateral; Replacement of Issuing Bank
(a)    The Borrower’s obligation to reimburse the Administrative Agent for the
account of the Issuing Bank in respect of a Letter of Credit for each payment
under or in respect of such Letter of Credit shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment which the Borrower may have or have had against the
beneficiary of such Letter of Credit, the Administrative Agent, the Issuing
Bank, as issuer of such Letter of Credit, any Lender or any other Person,
including, without limitation, (i) any defense based on the failure of any
drawing to conform to the terms of such Letter of Credit, (ii) any drawing
document proving to be forged, fraudulent or invalid in any respect, (iii) the
legality, validity, regularity or enforceability of such Letter of Credit or
this Agreement, (iv) any payment by the Issuing Bank under a Letter of Credit
against presentment of a draft or other document that does not comply with the
terms of such Letter of Credit or (v) any other event or circumstance that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder; provided, that, with respect to any Letter of Credit, the foregoing
shall not relieve the Issuing Bank of any liability it may have to the Borrower
for any actual damages sustained by the Borrower arising from a wrongful payment
under such Letter of Credit made as a result of the Issuing Bank’s gross
negligence or willful misconduct.
(b)    If any Event of Default shall occur and be continuing, the Borrower shall
within one Business Day from the time it receives a demand therefor from the
Administrative Agent pursuant to Article 8, deposit in an account with the
Administrative Agent, for the benefit of the

31







--------------------------------------------------------------------------------




Lenders, an amount in cash equal to one hundred percent (100%) of the Aggregate
Letter of Credit Exposure as of such date. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Reimbursement Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. The Administrative Agent shall invest such deposits in Permitted
Investments and interest or profits on such investments shall accumulate in such
account. The moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the Issuing Bank for Reimbursement
Obligations, and (ii) be held for the satisfaction of the Reimbursement
Obligations of the Borrower.
(c)    The Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank, it being understood and agreed that such parties shall
not unreasonably delay or withhold their consent to any such agreement. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.03(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
Section 2.12    Defaulting Lenders
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 3.03(a);
(b)    the Commitments and Credit Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
modification or waiver pursuant to Section 10.02); provided that, except as
otherwise provided in Section 10.02, (i) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) any amendment or modification that
increases, or extends the maturity of, such Defaulting Lender’s Commitment or
reduces the principal amount of, or rate of interest on, any Loan made by such
Defaulting Lender, shall require the consent of such Defaulting Lender;
(c)    if any Swingline Exposure or Letter of Credit Exposure exists at the time
a Lender becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure and such Letter of Credit
Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with their

32







--------------------------------------------------------------------------------




respective Applicable Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and Letter of Credit Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 5.02 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.11(b) for so long as such Letter of Credit Exposure is
outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.12(c), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.03(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized;
(iv)    if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.12(c), then the fees payable to the
Lenders pursuant to Sections 3.03(a) and 3.03(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or
(v)    if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.12(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 3.03(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the Issuing
Bank until such Letter of Credit Exposure is cash collateralized and/or
reallocated; and
(d)    if and so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.12(c), and participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.12(c)(i) (and Defaulting Lenders shall not participate therein).
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and Letter of Credit Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitments and on such
date such Lender shall purchase at par such of the Revolving Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Revolving Loans in accordance with its Applicable
Percentage, and all cash collateral and accrued interest thereon held by the
Administrative Agent or the Issuing Bank shall be returned to the Borrower
forthwith.

33







--------------------------------------------------------------------------------




Section 2.13    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $20,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the Aggregate
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, which notification may be given by the
President of the Borrower, a Financial Officer or the Hawaiian Electric Cash
Manager, not later than 1:00 p.m., New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan and shall be confirmed promptly by facsimile transmission to the
Administrative Agent signed by the President of the Borrower or a Financial
Officer. The Administrative Agent will promptly advise the Swingline Lender of
any such notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of a Letter of Credit
Disbursement as provided in Section 2.09(c), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.04 with
respect to Loans made by such Lender (and Section 2.04 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as

34







--------------------------------------------------------------------------------




applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
ARTICLE 3.
INTEREST, FEES, YIELD PROTECTION, ETC.

Section 3.01    Interest
(a)    ABR Loans (including each Swingline Loan) and unpaid Reimbursement
Obligations shall bear interest at the Alternate Base Rate plus the Applicable
Margin.
(b)    Eurodollar Borrowings shall bear interest at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of and interest on any
Loan or Reimbursement Obligation or any fee or other amount payable by the
Borrower hereunder is not paid when due and after the expiration of any
applicable grace period, then all such amounts shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of
principal of any Loan or Reimbursement Obligation, 2% plus the rate otherwise
applicable to such Loan or Reimbursement Obligation as provided in the preceding
paragraphs of this Section, or (ii) in the case of any other amount, 2% plus the
Alternate Base Rate.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment (other than a prepayment of an ABR Loan before the end of the
Availability Period), and (iii) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day) in the period in question. The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement, and
such determination shall be conclusive absent clearly demonstrable error.
Section 3.02    Interest Elections
(a)    Any Borrowing on the Effective Date shall be of ABR Loans. Thereafter,
each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably (subject to the
provisions of Section 2.12) among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall

35







--------------------------------------------------------------------------------




be considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, which may be made by the
President of the Borrower, a Financial Officer or by the Hawaiian Electric Cash
Manager, by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable, except as otherwise
provided in Section 3.04, and shall be confirmed promptly by hand delivery or
facsimile transmission to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the President of the Borrower or a Financial Officer.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued beyond the current Interest Period as
a Eurodollar Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

36







--------------------------------------------------------------------------------




Section 3.03    Fees
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, a commitment fee, which shall accrue at a rate per annum equal to
the Applicable Margin on the average daily amount of the unused Revolving
Commitment of such Lender during the period from and including the date on which
this Agreement shall have become effective in accordance with Section 10.06 to
but excluding the date on which such Revolving Commitment terminates. For
purposes of calculating the commitment fee, Swingline Exposure shall not be
considered usage of the Revolving Commitment of any Lender. Accrued commitment
fees shall be payable in arrears on the first Business Day of January, April,
July and October of each year and on the Commitment Termination Date, commencing
on the first such date to occur after the date hereof.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a fee (the “Letter of Credit Fee”) with respect to each Letter of
Credit, payable quarterly in arrears during the period from and including the
date of issuance thereof to and including the expiration or cancellation date
thereof (a) on the first Business Day of each January, April, July and October
of each year, (b) upon such expiration or cancellation date and (c) on the
Commitment Termination Date, at a rate per annum equal to the Applicable Margin
on Eurodollar Borrowings on the average daily amount of the Letter of Credit
Exposure (excluding any portion thereof attributable to unreimbursed
Reimbursement Obligations). The Borrower also agrees to pay to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the Letter of Credit Exposure (excluding
any portion thereof attributable to unreimbursed Reimbursement Obligations)
attributable to Letters of Credit issued by the Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any
Letter of Credit Exposure, payable quarterly in arrears on the first Business
Day of January, April, July and October of each year, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. The Letter of Credit Fee
and the fronting fees described above shall be calculated for the actual number
of days elapsed (including the first day but excluding the last day) during the
period in question on the basis of a year of 365 or 366 days, as applicable.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees and other amounts payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
(d)    All commitment fees shall be computed on the basis of a year of 365 or
366 days, as applicable, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day) during the period
in question.
(e)    All fees and other amounts payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent for
distribution, in the case of commitment fees, to the Lenders. Fees and other
amounts paid shall not be refundable under any circumstances other than clearly
demonstrable error.
Section 3.04    Alternate Rate of Interest
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

37







--------------------------------------------------------------------------------




(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent clearly demonstrable error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing. Notwithstanding the foregoing,
if the Borrower shall have submitted a Borrowing Request with respect to a
Eurodollar Borrowing and the Administrative Agent shall have notified the
Borrower in accordance with the preceding sentence that such Borrowing will be
made as an ABR Borrowing, the Borrower shall have the right, prior to the time
by which it would have had to submit a Borrowing Request for an ABR Borrowing to
be made on the same date, to withdraw such Borrowing Request.
Section 3.05    Increased Costs; Illegality
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Credit Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate);
(ii)    impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any participation therein; or
(iii)    subject the Administrative Agent or any Credit Party to any Taxes
(other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Credit Party of making, continuing, converting into
or maintaining any Loan hereunder (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by the
Administrative Agent or such Credit Party hereunder (whether of principal,
interest or otherwise), then the Borrower will, upon request by the
Administrative Agent or such Credit Party, pay to the Administrative Agent or
such Credit Party such additional amount or amounts as will compensate the
Administrative Agent or such Credit Party for such additional costs incurred or
reduction suffered.
(b)    If any Credit Party determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Credit

38







--------------------------------------------------------------------------------




Party’s capital or on the capital of such Credit Party’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Credit Party
to a level below that which such Credit Party or such Credit Party’s holding
company could have achieved but for such Change in Law (taking into
consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Credit Party such additional
amount or amounts as will compensate such Credit Party or such Credit Party’s
holding company for any such reduction suffered.
(c)    A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section including reasonably
detailed supporting information shall be delivered to the Borrower and shall be
binding on the Borrower absent clearly demonstrable error, it being understood
that the Borrower’s obligations payable to any Credit Party pursuant to this
clause (c) will be reasonably determined by such Credit Party (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of such Credit Party
under agreements having provisions similar to this Section 3.05 after
consideration of such factors as such Credit Party then reasonably determines to
be relevant). The Borrower shall pay such Credit Party the amount shown as due
on any such certificate within 30 days after receipt thereof unless the Borrower
is asserting in good faith that there is clearly demonstrable error in such
certificate.
(d)    Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Credit Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Credit Party’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90 day period
referred to above shall be extended to include the period of retroactive effect
thereof but not to exceed a period of 365 days.
(e)    Notwithstanding any other provision of this Agreement, if, after the date
of this Agreement, any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar Borrowing or
to continue a Eurodollar Borrowing, as applicable, for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as applicable), unless such
declaration shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.

39







--------------------------------------------------------------------------------




In the event any Lender shall exercise its rights under (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
Section 3.06    Break Funding Payments
In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be binding on the Borrower
absent clearly demonstrable error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof unless
there is clearly demonstrable error in any such certificate.
Section 3.07    Taxes
(a)    Except as required by applicable law, any and all payments by or on
account of any obligation of the Borrower hereunder and under any other Loan
Document shall be made free and clear of and without deduction for any Taxes,
provided that, if the Borrower is required by applicable law to deduct any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section), the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    In addition (but without duplication) the Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify each Credit Party, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes paid by
such Credit Party on or with respect to any payment by or on account of any
obligation of the Borrower under the Loan Documents (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and, unless caused by the gross negligence or willful misconduct of

40







--------------------------------------------------------------------------------




such Credit Party, any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Credit Party, or by the Administrative Agent on its own
behalf or on behalf of a Credit Party, including, if available, reasonably
detailed supporting information, shall be delivered to and be binding on the
Borrower absent clearly demonstrable error. If any Credit Party receives a
refund in respect of any Indemnified Taxes for which such Credit Party has
received payment from the Borrower hereunder, it shall promptly notify the
Borrower of such refund and shall promptly upon receipt repay such refund to the
Borrower, net of all out-of-pocket expenses of such Credit Party and without
interest (other than interest paid by the relevant Governmental Authority, if
applicable); provided that the Borrower, upon the request of such Credit Party,
agrees to return such refund (plus penalties, interest or other charges) to such
Credit Party in the event such Credit Party is required to repay such refund.
Nothing contained in this Section shall prohibit the Borrower from contesting or
seeking a refund of any Indemnified Taxes after payment thereof has been made in
accordance with this Section and each Credit Party shall take such steps as the
Borrower shall reasonably request to assist the Borrower in contesting or
seeking a refund of any Indemnified Taxes. Notwithstanding anything to the
contrary in this paragraph (c), in no event will any Credit Party be required to
pay any amount to the Borrower pursuant to this paragraph (c) the payment of
which would place such Credit Party in a less favorable net after-Tax position
than such Credit Party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This Section shall not be construed to require any
Credit Party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to either the Borrower or any
other Person.
(d)    As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Each Credit Party shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Credit Party (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Credit Party’s failure to comply with the provisions of Section 10.04(g)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Credit Party, in each case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Credit Party by the Administrative Agent shall be
conclusive absent manifest error. Each Credit Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Credit Party under any Loan Document or otherwise payable by the
Administrative Agent to the Credit Party from any other source against any
amount due to the Administrative Agent under this paragraph (e).
(f)    (i) Any Credit Party that is entitled to an exemption from or reduction
of withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the

41







--------------------------------------------------------------------------------




Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Credit Party, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Credit Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.07(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Credit Party’s reasonable judgment such completion, execution or submission
would subject such Credit Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Credit
Party.
(ii)    Without limiting the generality of the foregoing,
(A) any Credit Party that is a “United States” Person under the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Credit Party becomes a Credit Party under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Credit Party is exempt from U.S. federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Credit Party under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a

42







--------------------------------------------------------------------------------




partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Credit Party under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D) if a payment made to a Credit Party under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Credit Party were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Credit Party shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Credit Party has complied with such Credit Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Credit Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
Section 3.08    Mitigation Obligations; Replacement of Lenders
(a)    If any Lender requests compensation under Section 3.05, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.07,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans (or any participation therein) hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.05 or 3.07, as applicable, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If any Lender requests compensation under Section 3.05, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.07,
or if any Lender becomes a Defaulting Lender, or if any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 10.02 requires the consent of all the Lenders and with respect to which
the

43







--------------------------------------------------------------------------------




Required Lenders shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender, the Issuing Bank, the
Swingline Lender and the Administrative Agent, require such Lender to assign,
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement and each other Loan Document to an Eligible
Assignee that shall assume such obligations; provided that (i) the Borrower
shall have received the prior written consents of the Issuing Bank, the
Swingline Lender and the Administrative Agent, which consents shall not
unreasonably be delayed or withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 3.05 or payments required to be made pursuant to Section 3.07, such
assignment will result in a reduction in such compensation or payments and
(iv) in the case of any such assignment resulting from the failure to provide a
consent, the assignee shall have given such consent and, as a result of such
assignment and any contemporaneous assignments and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Credit Parties that:
Section 4.01    Organization; Powers
The Borrower and each of its Significant Subsidiaries is duly and validly
organized and existing in good standing under the laws of its jurisdiction of
organization, formation or charter (it being understood that the Borrower was
originally organized under the laws of the Kingdom of Hawaii, Hawaii Electric
Light was organized under the laws of the Republic of Hawaii and Maui Electric
was organized under the laws of the Territory of Hawaii) and is in good standing
and duly licensed or qualified to transact business in each other jurisdiction
where failure to so qualify would have a Material Adverse Effect. The Borrower
has full power to execute, deliver and perform this Agreement and the Notes and
to borrow hereunder. The Borrower’s execution and performance of this Agreement
and the Notes, and each borrowing hereunder have been duly authorized by all
necessary corporate action and do not and, as of the time of each borrowing will
not, violate any provision of law or of its articles of incorporation or bylaws,
or result in the breach of or constitute a default under or require any consent
under any indenture or other material agreement or material instrument to which
the Borrower is a party or by which the Borrower or its property is bound or
affected.
Section 4.02    Authorization; Enforceability
Each Loan Document has been (or, at the time executed by the Borrower, will have
been) duly executed and delivered by the Borrower and constitutes (or at such
time will constitute) a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

44







--------------------------------------------------------------------------------




Section 4.03    Governmental Approvals; No Conflicts
All consents or approvals of any state or federal agency or authority, if any,
required in order to permit the Borrower to enter into this Agreement and to
borrow hereunder, have been obtained and remain in full force and effect and the
Transactions (a) do not require any other consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
the approval expected to be sought by the Borrower which is described in
Section 2.05(a), (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Significant Subsidiaries or any order, rule or regulation of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Significant Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Significant Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Significant Subsidiaries.
Section 4.04    Financial Condition; No Material Adverse Effect
(a)    The Current SEC Reports include (in clause (a) of the definition thereof)
the consolidated balance sheets of the Borrower and its Subsidiaries as of the
last day of the fiscal year ended December 31, 2013, and the related
consolidated statements of income, retained earnings and cash flows (or changes
in financial position, as the case may be) for such fiscal year, which
consolidated financial statements for fiscal year ended December 31, 2013 have
been audited by PricewaterhouseCoopers LLP, an independent registered public
accounting firm. Such financial statements present fairly, in all material
respects, the financial position of the Borrower and its Subsidiaries as of the
respective dates of such balance sheets and results of their operations and cash
flows (or changes in financial position) for the periods covered by such
statements of income, retained earnings and cash flows (or changes in financial
position), in accordance with GAAP.
(b)    As of the Effective Date, except as set forth in the Current SEC Reports,
since December 31, 2013, there has been no change or development that has had or
would reasonably be expected to have a Material Adverse Effect.
Section 4.05    Properties
(a)    Each of the Borrower and its Significant Subsidiaries has good title to,
or valid license or leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere in any material respect with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(b)    Each of the Borrower and its Significant Subsidiaries owns, or is
entitled to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and, to the knowledge of the
Borrower, the use thereof by the Borrower and its Significant Subsidiaries does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 4.06    Litigation and Environmental Matters
(a)    Except as heretofore disclosed to the Administrative Agent and the
Lenders in the financial statements and accompanying notes referenced in
Section 4.04(a) or in the Current

45







--------------------------------------------------------------------------------




SEC Reports, as of the Effective Date there are no suits or proceedings pending,
or to the knowledge of the Borrower threatened, against or affecting the
Borrower or any of its Significant Subsidiaries which have had or could
reasonably be expected to have a Material Adverse Effect.
(b)    Since the date of this Agreement, except for the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Significant Subsidiaries (i) have failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) have become
subject to any Environmental Liability, or (iii) have received notice of any
claim with respect to any Environmental Liability.
Section 4.07    Compliance with Laws and Agreements
The Borrower and each of its Significant Subsidiaries is in compliance in all
material respects with all laws, regulations and order of any Governmental
Authority applicable to it or its property and all indentures and material
agreements binding upon the Borrower or its Significant Subsidiaries, except
(a) as disclosed in the Disclosed Matters and (b) where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
Section 4.08    Regulated Entities
The Borrower is not an “investment company” nor is it “controlled” by an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.
Section 4.09    Taxes
The Borrower has and each of its Significant Subsidiaries has timely filed (or
validly extended) or cause to be filed (or validly extended) all material tax
returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower
has set aside on its books, to the extent required by GAAP, adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
Section 4.10    ERISA
No ERISA Event has occurred that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.
Section 4.11    Disclosure
To the knowledge of the Borrower, the financial statements referred to in
Section 4.04(a) do not, nor does this Agreement, nor any written statement
furnished by the Borrower to the Administrative Agent or the Lenders pursuant to
or in connection with this Agreement (including the March 6, 2014 “Lenders’
Presentation” prepared in connection with the confidential information
memorandum for the primary market syndication of this Agreement, other than the
Section contained therein and entitled “Transaction Overview”), when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein or herein not
misleading in light of the circumstances under which it was made; provided, that
the foregoing is hereby qualified to the extent of any projections or other
“forward-looking statements”, which include statements that are

46







--------------------------------------------------------------------------------




predictive in nature, depend upon or refer to future events or conditions, and
usually include words such as “expects,” “anticipates,” “intends,” “plans,”
“believes,” “predicts,” “estimates” or similar expressions; and provided,
further, that any statements concerning future financial performance, ongoing
business strategies or prospects or possible future actions are also
forward-looking statements; it being expressly understood and agreed that
(i) forward-looking statements are based on current expectations and projections
about future events and are subject to risks, uncertainties and the accuracy of
assumptions concerning the Borrower and its Subsidiaries or Affiliates, the
performance of the industries in which they do business and economic and market
factors, among other things, and (ii) such forward-looking statements are not
guarantees of future performance. As of the Effective Date, there is no fact
known to the Borrower which has had or would reasonably be expected to have a
Material Adverse Effect which has not been disclosed herein or in the Current
SEC Reports.
Section 4.12    Subsidiaries
Schedule 4.12 sets forth the name of, and the ownership interest of the Borrower
in, each Subsidiary, as of the Effective Date.
Section 4.13    Federal Reserve Regulations
(a)    After the application of the proceeds of any Loan, not more than 25% of
the value of the assets of the Borrower will consist of or be represented by
Margin Stock.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.
Section 4.14    Rankings
The obligations of the Borrower to the Lenders under this Agreement and the
other Loan Documents will rank senior to, or pari passu with, other unsecured
Indebtedness of the Borrower.
Section 4.15    Solvency
Immediately after the consummation of the Transactions and after the incurrence
of any Borrowing or the issuance of any Letter of Credit, the Borrower and its
Subsidiaries taken as a whole are not and will not be Insolvent.
Section 4.16    Anti-Corruption Laws and Sanctions
For purposes of this Section 4.16, “knowledge” as to the Borrower means the
actual knowledge of the President, CEO, any Executive Vice President, General
Counsel (or other chief legal officer) or Financial Officer of the Borrower. The
Borrower and/or its Significant Subsidiaries have implemented and maintain in
effect policies and/or procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and to ensure compliance by the Borrower and its
Subsidiaries and the respective officers and employees of the Borrower and its
Subsidiaries with applicable OFAC Sanctions. The Borrower and its Subsidiaries,
and to the knowledge of the Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and OFAC
Sanctions in all material respects. To the knowledge of the Borrower (provided
that the foregoing knowledge qualification shall cease to apply on and after the
date the Borrower has implemented, or caused to be implemented, reasonable
additional measures

47







--------------------------------------------------------------------------------




designed to ensure compliance with applicable U.S. Department of State Sanctions
in all material respects), the Borrower and its Subsidiaries are in compliance
with applicable U.S. Department of State Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower,
any of their respective directors, officers or employees, or (b)  to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate Anti-Corruption Laws or
applicable Sanctions.
ARTICLE 5.
CONDITIONS

Section 5.01    Effective Date
The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied or waived in accordance with
Section 10.02 (it being understood and agreed that any of the following
instruments, agreements, certificates, opinions, or other documents may be
delivered or furnished by delivering or furnishing a facsimile transmission or
other electronic image thereof followed by the delivery of an original or an
originally executed counterpart thereof):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party, or (ii) written evidence satisfactory to the Administrative Agent that
such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a Note for each Lender
signed on behalf of the Borrower.
(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Credit Parties and dated the Effective Date) from (i) Goodsill
Anderson Quinn & Stifel LLP substantially in the form of Exhibit B-1 and
(ii) Susan A. Li, Esq., Senior Vice President, General Counsel, Chief Compliance
Officer & Corporate Secretary of the Borrower, substantially in the form of
Exhibit B-2, in each case covering such other matters relating to the Borrower,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request. The Borrower hereby requests such counsels to deliver such
opinions.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President of the Borrower or a Financial
Officer, confirming compliance, as of the Effective Date, with the conditions
set forth in Section 5.02.
(f)    The Administrative Agent shall have received payment of all fees required
to be paid, and all reasonably incurred and duly documented expenses which are
otherwise required to be reimbursed, in each case for which invoices with
appropriate supporting documentation have been presented at least two
(2) Business Days prior to the Effective Date.

48







--------------------------------------------------------------------------------




(g)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that all material governmental and third party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with the Transactions shall have been obtained and be in full force
and effect (it being understood and agreed that, as related to (i) the increase
of the Revolving Commitment contemplated by Section 2.05(d) and (ii) the
extension of the Commitment Termination Date contemplated by Section 2.05(a),
the foregoing approvals may not have been applied for, and/or may not have been
received, on or as of the Effective Date).
The Administrative Agent shall notify the Borrower and the Credit Parties of the
Effective Date, and such notice shall be conclusive and binding.
Section 5.02    Each Credit Event
The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue any Letter of Credit is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower set forth in Article 4
of this Agreement (other than the representations and warranties in
Sections 4.04(b) and 4.06 of this Agreement) shall be true and correct in all
material respects on and as of the date of such Borrowing or issuance of such
Letter of Credit, except to the extent such representations and warranties
relate to any earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
issuance of such Letter of Credit, no Default shall have occurred and be
continuing.
Each request for a Loan or issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.
ARTICLE 6.
AFFIRMATIVE COVENANTS

Until the Commitments and all Letters of Credit have expired or been terminated,
in each case, without any pending draw, and the principal of and interest on all
Loans, all Reimbursement Obligations and all fees and other amounts (other than
contingent liability obligations) payable under the Loan Documents shall have
been paid in full, the Borrower covenants and agrees with the Lenders that:
Section 6.01    Financial Statements and Other Information
The Borrower will furnish to the Administrative Agent sufficient copies for each
Lender of the following (it being agreed that the obligation of the Borrower to
furnish the financial statements, reports, information and documents referred to
below (other than the certificate referred to in clause (c) below) may be
satisfied by the Borrower’s delivery to, or filing such statements, reports,
information and documents with, the SEC via the EDGAR filing system (or any
successor system thereto)):
(a)    within 120 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations, cash
flows and retained earnings as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by PricewaterhouseCoopers LLP or other independent registered public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such

49







--------------------------------------------------------------------------------




audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, cash flows and retained earnings as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of the President of the Borrower or a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of the President of the Borrower or of a Financial
Officer (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Sections 7.05 and 7.06, and (iii) stating whether any material change in GAAP or
in the application thereof has occurred since the later to occur of (x) the date
of the audited financial statements referred to in Section 4.04 and (y) the date
of the last certificate furnished pursuant to this Section 6.01(c), and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
(d)    promptly after the same become publicly available, and as the
Administrative Agent or any Lender may reasonably request, copies of all
periodic and other reports, proxy statements and other materials filed under the
Securities Exchange Act of 1934 or any successor statute by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC, or with any national securities exchange, as the
case may be, as the Administrative Agent or any Lender may reasonably request;
(e)    promptly after the same becomes publicly available, notice of any change
in the Borrower’s Issuer Ratings, which notice may be satisfied if the
information is included in the Disclosed Matters; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request.
Section 6.02    Notices of Material Events
The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following (provided, however, that the obligation of the
Borrower to provide such notice shall be deemed satisfied if the same is
promptly included in the Disclosed Matters):
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Significant

50







--------------------------------------------------------------------------------




Subsidiary (other than actions, suits or proceedings in the ordinary course of
business or before the Public Utilities Commission or tax audits) that would
reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Significant Subsidiaries in an aggregate
amount exceeding 25% of the projected benefit obligations under all Plans.
(d)    any other material event that is required to be disclosed by the Borrower
on Form 8K to the SEC.
At the request of the Administrative Agent, a Financial Officer or other
executive officer of the Borrower will provide a statement setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 6.03    Existence; Conduct of Business
The Borrower will do or cause to be done, and will cause each of its Significant
Subsidiaries to do or cause to be done, all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.02 or any
merger or consolidation of a Significant Subsidiary into the Borrower or another
Significant Subsidiary of the Borrower or the transfer of assets by any
Significant Subsidiary to the Borrower or another Significant Subsidiary of the
Borrower followed by the liquidation of dissolution of such Significant
Subsidiary.
Section 6.04    Payment of Obligations
The Borrower will pay, and will cause each of its Significant Subsidiaries to
pay, its obligations, including its Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) if
required by GAAP, the Borrower or such Significant Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(c) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.
Section 6.05    Maintenance of Properties; Insurance
(a)    The Borrower will keep and maintain, and will cause each of its
Significant Subsidiaries to keep and maintain, all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, provided, however, that nothing shall prevent the Borrower or a
Significant Subsidiary, as appropriate, from discontinuing the operation or
maintenance of any property if such discontinuance is, in the judgment of the
Borrower or such Significant Subsidiary, desirable in the conduct of the
business of the Borrower or such Significant Subsidiary.
(b)    The Borrower will maintain, or cause to be maintained, and will cause
each of its Significant Subsidiaries to maintain, or cause to be maintained,
with reputable insurance companies, so long as such insurance is available on
commercially reasonable terms (including appropriate deductibles,
self-insurance, exclusions and limitations), insurance in such amounts

51







--------------------------------------------------------------------------------




and against such risks as the Borrower and its Significant Subsidiaries have
customarily maintained.
Section 6.06    Books and Records; Inspection Rights
The Borrower will maintain and cause each of its Significant Subsidiaries to
maintain, accurate and proper accounting records and books in accordance with
GAAP, and provide the Administrative Agent and the Lenders, subject to the
provisions of Section 10.12, with access to such books and accounting records at
the request of the Administrative Agent and the Lenders made for a legitimate
business purpose related to the Transactions during the Borrower’s normal
business hours and to discuss its affairs, finances and condition with its
Financial Officers, all at such reasonable times with reasonable advance notice
and as often as reasonably requested.
Section 6.07    Compliance with Laws
The Borrower will comply, and will cause each of its Significant Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders of any Governmental Authority, a breach of which would reasonably be
expected to have a Material Adverse Effect, except where contested in good faith
and, if applicable, by proper proceedings. The Borrower will, and/or will cause
each of its Significant Subsidiaries to, maintain in effect and enforce policies
and/or procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable OFAC Sanctions. The Borrower will implement,
or cause to be implemented, by December 31, 2014 reasonable additional measures
designed to ensure compliance by the Borrower and its officers and employees
with applicable U.S. Department of State Sanctions.
Section 6.08    Use of Proceeds
The Borrower will use the proceeds of the Loans only for lawful purposes of the
Borrower and its Subsidiaries not inconsistent with or limited by the terms
hereof, including, without limitation, to provide liquidity back-up for the
issuance of commercial paper, capital expenditures, loans to Subsidiaries,
working capital and general corporate purposes of the Borrower, all to the
extent the Borrower is legally permitted to use such proceeds for such purposes.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of any of the regulations of the Board, including
Regulations T, U and X. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
ARTICLE 7.
NEGATIVE COVENANTS

Until the Commitments and all Letters of Credit shall have expired or been
terminated, , in each case, without any pending draw, and the principal of and
interest on all Loans, all Reimbursement Obligations and all fees and other
amounts (other than contingent liability obligations) payable under the Loan
Documents shall have been paid in full, or unless the Required Lenders otherwise
consent in writing, the Borrower covenants and agrees with the Lenders that:

52







--------------------------------------------------------------------------------




Section 7.01    Liens
The Borrower will not, and will not permit any Significant Subsidiary to, incur,
create, assume or permit to exist any Lien on the capital stock of or other
ownership interests in any Significant Subsidiary or any Lien on all or
substantially all of its other assets, now or hereafter owned, without
effectively providing concurrently therewith to equally and ratably secure the
obligations of Borrower under this Agreement, except:
(a)    Liens securing the payment of Indebtedness of the Borrower or any
Subsidiary to a state, territory or possession of the United States or any
political subdivision thereof issued in a transaction in which such state,
territory, possession or political subdivision issued obligations the interest
on which is excludable from gross income by the holders thereof pursuant to the
provisions of Section 103 of the Code (or similar provisions), as in effect at
the time of the issuance of such obligations, and Indebtedness to the issuer of
a letter of credit or letter of guaranty to support any such obligations to the
extent the Borrower or any Significant Subsidiary is required to reimburse such
issuer for drawings under such letter of credit or letter of guaranty with
respect to the principal of or interest on such obligations;
(b)    deposits under workmen’s compensation, unemployment insurance and social
security laws, or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money), leases, statutory obligations, surety
or appeal bonds, or indemnity, performance or other similar bonds, in the
ordinary course of business;
(c)    Liens imposed by law, such as carriers’, warehousemen’s or mechanics’
liens, incurred in good faith in the ordinary course of business and securing
obligations that are not yet due or that are being contested in good faith by
appropriate proceedings, and Liens arising out of judgments or awards not
exceeding $50,000,000 in the aggregate with respect to which appeals are being
prosecuted, execution pending such appeals having been effectively stayed;
(d)    the right reserved to, or vested in, any municipality or public authority
by the terms of any right, power, franchise, grant, license, or permit, or by
any provision of law, to purchase or recapture or designate a purchaser of any
property;
(e)    any Lien securing a tax, assessment or other governmental charge or levy
or the claim of a materialman, mechanic, carrier, warehouseman or landlord for
labor, materials, supplies or rentals incurred in the ordinary course of
business;
(f)    any Lien existing on (i) any property or asset at the time such property
or asset is acquired by the Borrower or any Significant Subsidiary (including
acquisition by merger or consolidation), but only if and so long as (1) such
Lien was not created in contemplation of such property or asset being acquired,
(2) such Lien is and will remain confined to the property or asset subject to it
at the time such property or asset is acquired and to improvements thereafter
erected on or attached to such property or asset or any property or asset
acquired in substitution or replacement thereof and (3) such Lien secures only
the obligation secured thereby at the time such property or asset is acquired;
(g)    any Lien in existence on the Effective Date to the extent set forth on
Schedule 7.01, but only, in the case of each such Lien, to the extent it secures
an obligation outstanding on the Effective Date to the extent set forth on such
Schedule, and extensions, renewals and refinancings of such obligations that do
not increase the outstanding principal

53







--------------------------------------------------------------------------------




amount thereof (other than for accrued interest and transactional fees and
expenses of such extension, renewal or refinancing);
(h)    any Lien securing Purchase Money Indebtedness, or to secure payment of
all or any part of the cost of construction of improvements as they are incurred
or within 270 days thereafter, but only if, in the case of each such Lien,
(i) such Lien shall at all times be confined solely to the property or asset the
purchase price of which was financed through the incurrence of the Purchase
Money Indebtedness secured by such Lien and to improvements thereafter erected
on or attached to such property or asset or any property or asset acquired in
substitution or replacement thereof and (ii) such Lien attached to such property
or asset within 270 days of the acquisition or improvement of such property or
asset;
(i)    easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and which do not materially interfere with the conduct of the business of the
Borrower or any Significant Subsidiary conducted at the property subject
thereto;
(j)    licenses, leases and subleases of property owned or leased by the
Borrower or any Significant Subsidiary not interfering with the ordinary conduct
of the business of the Borrower and the Significant Subsidiaries;
(k)    Liens securing obligations, neither assumed by the Borrower or any
Significant Subsidiary nor on account of which the Borrower or any Significant
Subsidiary customarily pays interest, upon real estate or under which the
Borrower or any Significant Subsidiary has a right-of-way, easement, franchise
or other servitude or of which the Borrower or any Significant Subsidiary is the
lessee of the whole thereof or any interest therein for the purpose of locating
transmission and distribution lines and related support structures, pipe lines,
substations, measuring stations, tanks, pumping or delivery equipment or similar
equipment;
(l)    Liens arising by virtue of any statutory or common law or contractual
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a depository institution;
(m)    any Lien constituting a renewal, extension or replacement of a Lien
permitted under clause (f), (g) or (h) of this Section 7.01, but only if (i) at
the time such Lien is granted and immediately after giving effect thereto, no
Default or Event of Default would exist and be continuing, (ii) such Lien is
limited to all or a part of the property or asset that was subject to the Lien
so renewed, extended or replaced and to improvements thereafter erected on or
attached to such property or asset or any property or asset acquired in
substitution or replacement thereof, (iii) the principal amount of the
obligations secured by such Lien does not exceed the principal amount of the
obligations secured by the Lien so renewed, extended or replaced, together with
reasonable out-of-pocket expenses and accrued interest with respect to the
obligations so renewed, extended or replaced, and (iv) the obligations secured
by such Lien bear interest at a rate per annum not exceeding the rate borne by
the obligations secured by the Lien so renewed, extended or replaced except for
any increase that, in the reasonable opinion of the Borrower, is commercially
reasonable at the time of such increase;
(n)    Liens securing Indebtedness or other obligations of the Borrower or any
Significant Subsidiary; provided, that at the time any such Indebtedness or
other monetary obligation is incurred (and after giving effect to the concurrent
repayment of any Indebtedness or

54







--------------------------------------------------------------------------------




other monetary obligations with the proceeds thereof), the aggregate principal
amount of all Indebtedness and other monetary obligations then secured pursuant
to this clause (n) does not exceed 15% of Consolidated Capitalization;
(o)    any Lien on any capital stock of any corporation which is registered in
the name of Borrower or otherwise owned by or held for the benefit of the
Borrower (other than, in either case, the capital stock of any Significant
Subsidiary) which may constitute Margin Stock; or
(p)    any Lien on property arising in connection with any defeasance, covenant
defeasance or in substance defeasance of any Indebtedness pursuant to an express
contractual provision with respect thereto or GAAP.
Section 7.02    Sale of Assets; Consolidation; Merger
The Borrower will not and will not permit any Significant Subsidiary to,
(a)    sell, lease, transfer or otherwise dispose of all or substantially all of
its properties and assets to any Person;
(b)    consolidate with or merge into any other corporation (other than a merger
of a Subsidiary into, or a consolidation of a Subsidiary with, the Borrower), or
acquire all or substantially all the properties and assets of any Person unless:
(i)    in the case of a merger or consolidation with the Borrower, the Borrower
is the surviving corporation; and
(ii)    after giving effect to any merger or consolidation or acquisition, the
Borrower is in pro forma compliance with Section 7.05;
(iii)    no Default or Event of Default exists or results therefrom and is
continuing; and
(iv)    the Administrative Agent shall have received prior to the consummation
of any such merger, consolidation or acquisition, a certificate executed by a
Financial Officer as to each of the matters described in clause (i)-(iii); or
(c)    sell, assign, transfer, or otherwise dispose of the common stock of or
other ownership interests ordinarily entitled to vote in the election of
directors of any Significant Subsidiary, other than directors’ qualifying
shares.
Section 7.03    Restrictive Agreements
The Borrower will not, and will not permit any Significant Subsidiary to, enter
into, incur, permit to exist, directly or indirectly any agreement or
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Significant Subsidiary to (a) make any Restricted Payments or to repay
any Indebtedness owed to the Borrower, (b) make loans or advances to the
Borrower or (c) transfer any of its property or assets to the Borrower, provided
that the foregoing shall not apply to restrictions and conditions (i) imposed by
law or regulation or by any regulatory agency, body or authority including under
agreements with regulatory agencies, bodies, or authorities (ii) contained in or
otherwise permitted by this Agreement, (iii) existing on the Effective Date
identified on Schedule 7.03 hereto, and amendments and modifications thereto, so
long as such amendments and modifications do not materially

55







--------------------------------------------------------------------------------




expand the scope of any such restriction or condition, or (iv) that are entered
into, incurred or permitted to exist following the date hereof that are not
materially more expansive in scope than the restrictions and conditions referred
to in this Section 7.03.
Section 7.04    Transactions with Affiliates
Except as specifically permitted by this Agreement, the Borrower will not, and
will not permit any of its Significant Subsidiaries to, sell, transfer, lease or
otherwise dispose of (including pursuant to a merger) any property or assets to,
or purchase, lease or otherwise acquire (including pursuant to a merger) any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except at prices and on terms and conditions not materially
less favorable to the Borrower or such Significant Subsidiary than could be
obtained on an arms-length basis from unrelated third parties, provided that
this Section shall not apply to any transaction that is otherwise permitted
under this Article 7.
Section 7.05    Consolidated Capitalization Ratio
The Borrower will not permit its Consolidated Capitalization Ratio to be less
than 0.35 to 1.00 as of the end of any fiscal quarter or fiscal year end.
Section 7.06    Guaranties
The Borrower will not and will not permit any of its Significant Subsidiaries
to, incur, create or assume any Guarantee of Indebtedness of any of the
Borrower’s direct or indirect electric utility Subsidiaries (“Subsidiary
Indebtedness”) if after the incurrence of such Subsidiary Indebtedness the
Consolidated Subsidiary Funded Debt to Capitalization Ratio of such Significant
Subsidiary would exceed 0.65 to 1.00.
ARTICLE 8.
EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee,
commission or any other amount (other than an amount referred to in clause (a)
of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower in or pursuant to this Agreement or any amendment or modification
hereof or thereof or any waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to any
Loan Document or any amendment or modification hereof or thereof or any waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 6.03 (with respect to the Borrower’s existence),
6.08, 7.02, 7.03, 7.05, or 7.06;

56







--------------------------------------------------------------------------------




(e)    (i) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.02 and such failure shall continue
unremedied for a period of 10 days after a Financial Officer of the Borrower
shall have obtained knowledge thereof;
(ii)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in clause (a), (b), (d) or (e)(i) of this Article), and such
failure shall continue unremedied for a period of 30 days after the Borrower
shall have received notice thereof from the Administrative Agent;
(f)    the Borrower, both Maui Electric and Hawaii Electric Light, or any other
Significant Subsidiary shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable and after the expiration of any
applicable grace period;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that then enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided, that no Event of Default shall occur under this
paragraph (g) as a result of (i) any notice of voluntary prepayment delivered by
the Borrower or Significant Subsidiary with respect to any Indebtedness,
(ii) any voluntary sale of assets by the Borrower or Significant Subsidiary as a
result of which any Indebtedness secured by such assets is required to be
prepaid or (iii) the exercise of any contractual right to cause the prepayment
of such Material Indebtedness (other than the exercise of a remedy for an event
of default under the applicable contract or agreement);
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, both Maui Electric and Hawaii Electric Light, or any
other Significant Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower, both Maui Electric and Hawaii Electric Light, or any other
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue un-dismissed or un-stayed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered and continues un-stayed for 30 days;
(i)    the Borrower, both Maui Electric and Hawaii Electric Light or any other
Significant Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower, both Maui Electric and Hawaii Electric Light or any other
Significant Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing;

57







--------------------------------------------------------------------------------




(j)    the Borrower, both Maui Electric and Hawaii Electric Light, or any other
Significant Subsidiary shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (net of any amount covered by insurance) shall be rendered
against the Borrower or any Significant Subsidiary or any combination thereof
and the same is not appealed, satisfied, vacated, suspended, discharged or
stayed pending appeal within 60 days after entry of such judgment or is not
satisfied or discharged within 30 days after the expiration of any such stay;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Significant Subsidiaries in an aggregate
amount exceeding 25% of the projected benefit obligations under all Plans;
(m)    this Agreement or any other material Loan Document shall cease, for any
reason (other than as a result of an act or omission by a Credit Party), to be
valid and binding and enforceable against the Borrower in any material respect,
or the Borrower shall so assert in writing or shall disavow any of its
obligations thereunder;
(n)    any Significant Subsidiary shall fail to pay its Tax liabilities, that,
if not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default and such failure shall
continue for more than 30 days, except where (i) the validity or amount thereof
is being contested in good faith and, if applicable, by appropriate proceedings,
(ii) such Significant Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (iii) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect; or
(o)    a Change in Control shall occur;
then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent shall (at the
request of the Required Lenders) or may (with the consent of the Required
Lenders), in each case by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, and (iii) demand cash
collateralization of the Letter of Credit Exposure; and in case of any event
described in clause (h) or (i) of this Article with respect to the Borrower, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity.

58







--------------------------------------------------------------------------------




ARTICLE 9.
THE ADMINISTRATIVE AGENT

Section 9.01    Appointment
Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
Section 9.02    Individual Capacity
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
Section 9.03    Exculpatory Provisions
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, or any of the Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Credit Party (and,
promptly after its receipt of any such notice, it shall give each Credit Party
and the Borrower notice thereof), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness hereof or thereof or any other agreement,
instrument or other document, or (v) the satisfaction of any condition set forth
in Article 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent, or its counsel.
Section 9.04    Reliance by Administrative Agent
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made

59







--------------------------------------------------------------------------------




by the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be internal or
external counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 9.05    Performance of Duties
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower of any rights hereunder.
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
Section 9.06    Resignation; Successors
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent shall, in consultation with the Borrower, on
behalf of the Credit Parties, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Section 9.07    Non-Reliance by Credit Parties
Each Credit Party acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Credit Party further represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and has, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Credit Party, and to make, acquire or
hold Loans hereunder. Each Credit Party shall, independently and without
reliance upon the Administrative Agent or any other Credit Party and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

60







--------------------------------------------------------------------------------




Section 9.08    Agents
None of the Persons identified on the cover page of this Agreement or in the
preamble to this Agreement as a “syndication agent”, “co-documentation agent”,
“lead arranger”, “co arranger”, or “book manager” shall have any right, power,
obligation, liability, responsibility or duty to any other Person under this
Agreement, any of the other Loan Documents or otherwise, other than JPMCB in its
capacity as Administrative Agent, JPMCB in its capacity as Issuing Bank and
Swingline Lender, and each Lender in its capacity as a Lender. Without limiting
the foregoing, none of such Persons so identified shall have or be deemed to
have any fiduciary relationship with any other Person but such Persons shall
have the benefit of the provisions of Section 9.02.
ARTICLE 10.
MISCELLANEOUS

Section 10.01    Notices
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile transmission, as follows:
(i)    if to the Borrower:
Hawaiian Electric Company, Inc.
900 Richards Street (if by hand delivery or overnight courier)
Honolulu, Hawaii 96813


P.O. Box 2750 (if by mail)
Honolulu, Hawaii 96840-0001
Attention: Ms. Tayne S.Y. Sekimura
Senior Vice President and Chief Financial Officer
Telephone No.: 808-543-7840
Facsimile No.: 808-203-1176


(ii)    if to the Administrative Agent:


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Telephone No.: 312-385-7055
Facsimile No.: 888-292-9533


with a copy to:


JPMorgan Chase Bank, N.A.
2029 Century Park East, Floor 38
Los Angeles, CA 90067
Attention: Jeff Bailard
Telephone No.: 310-860-7256
Facsimile No.: 310-860-7110

61







--------------------------------------------------------------------------------




(iii)    if to the Issuing Bank:


JPMorgan Chase Bank, N.A.
Global Trade Services
300 South Riverside Plaza
Chicago, IL 60606-0236
Attention: Standby LC Unit
Email: GTS.Client.Services@JPMChase.com
Telephone No.: 312-954-1941
Facsimile No.: 312-233-2266


(iv)    if to the Swingline Lender:


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Telephone No.: 312-385-7055
Facsimile No.: 888-292-9533


(v)    if to any other Credit Party, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

62







--------------------------------------------------------------------------------




(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
Section 10.02    Waivers; Amendments
(a)    No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Credit Party may have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall:

63







--------------------------------------------------------------------------------




(i)    increase the Commitment of any Lender without the written consent of such
Lender,
(ii)    reduce the principal amount of any Loan or Reimbursement Obligations, or
reduce the rate of interest thereon (other than the imposition of additional
interest under Section 3.01(c)), or reduce any fees or other amounts payable
under the Loan Documents, without the written consent of each Lender directly
affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees or other amounts payable under the
Loan Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Credit Party directly affected thereby,
(iv)    change any provision hereof in a manner that would alter the pro rata
sharing of payments required by any Loan Document, without the written consent
of each Credit Party, or
(v)    change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender,
and provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of (A) the Administrative Agent hereunder without
the prior written consent of the Administrative Agent, (B) the Issuing Bank
hereunder without the prior written consent of the Issuing Bank and (C) the
Swingline Lender hereunder without the prior written consent of the Swingline
Lender (it being understood that any change to Section 2.12 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) an Eligible Assignee shall agree, as of such date, to purchase
for cash the Loans and other obligations due to the Non-

64







--------------------------------------------------------------------------------




Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 10.04, and (ii) the Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 3.05 and 3.07, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.06 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
Section 10.03    Expenses; Indemnity; Damage Waiver
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and the Lead Arrangers, including the reasonable and
duly documented fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions of any Loan Document (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by any Credit Party, including the reasonable
fees, charges and disbursements of a single counsel for the Administrative Agent
and a single counsel for the other Credit Parties, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with and during any
workout, restructuring or negotiations in respect of the Loans and the Letters
of Credit.
(b)    The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated hereby
or thereby, the performance by the parties to the Loan Documents of their
respective obligations hereunder and thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby, (ii) any
Loan or the use of the proceeds thereof, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of (or a breach in bad
faith by such Indemnitee of its express obligations under any Loan Document)
such Indemnitee, (B) arise out of a claim brought by the Borrower against an

65







--------------------------------------------------------------------------------




Indemnitee for a breach which is finally determined by a final and nonappealable
judgment to have constituted a bad faith breach of such Indemnitee’s obligations
under this Agreement or (C) relate to Taxes, except as provided in Section 3.07.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as applicable, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    To the extent permitted by applicable law, each party hereto agrees that
it will not assert, and hereby waives, any claim against any Indemnitee or the
Borrower, as the case may be, (i) for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet)
(except, in the case of a claim against an Indemnitee, to the extent of direct
or actual damages as are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee) or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement, instrument or other document contemplated hereby or
thereby, the Transactions or any Loan or the use of the proceeds thereof;
provided that nothing contained in this sentence shall limit the Borrower’s
indemnification obligations to Indemnitees in respect of claims made by third
parties as set forth in Section 10.03(b).
(e)    All amounts due under this Section shall be payable promptly, but in any
event no later than 30 days, after written demand therefor, accompanied by
proper supporting documentation, and without prejudice to the Borrower’s right
to contest the amount or the validity of any claim for payment.
Section 10.04    Successors and Assigns
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Credit Party (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each
Credit Party) any legal or equitable right, remedy or claim under or by reason
of any Loan Document.
(b)    Each Lender may, and, so long as no Default shall have occurred and be
continuing, if demanded by the Borrower pursuant to 3.08(b) upon at least five
Business Days’ notice to such Lender, the Issuing Bank, the Swingline Lender and
the Administrative Agent will, assign to one or more Eligible Assignees all or a
portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, all or a portion of its
Commitments, the Loans (including, for the purposes of this Section 10.04(b),
participations in Letters of Credit and Swingline Loans) owing to it and the
Note held by it);

66







--------------------------------------------------------------------------------




provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of any
or all facilities (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date), (ii) except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender, an Affiliate of any Lender or an
Approved Fund of any Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the aggregate amount of the Commitments being
assigned to such Eligible Assignee pursuant to such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $5,000,000 (or such lesser amount as shall be approved
by the Administrative Agent and, unless a Default has occurred and is continuing
under Section 8(a), Section 8(h) or Section 8(i) or unless an Event of Default
has occurred and is continuing, the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof)), (iii) each partial assignment shall
be made as an assignment of a proportionate part of all of the assigning
Lender’s rights and obligations under this Agreement with respect to the Class
of Loans or the Commitments assigned, (iv) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender, an
Affiliate of any Lender or an Approved Fund of any Lender, such assignment shall
be approved, so long as no Default has occurred and is continuing under
Section 8(a), Section 8(h) or Section 8(i) and no Event of Default has occurred
and is continuing at the time of effectiveness of such assignment, by the
Borrower (such approval not to be unreasonably withheld or delayed), (v) each
such assignment shall be to an Eligible Assignee, (vi) each assignment must be
approved (such approvals not to be unreasonably withheld or delayed) by the
Administrative Agent, the Swingline Lender and the Issuing Bank unless the
Person that is proposed is itself a Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee), (vii) each such assignment
made as a result of a demand by the Borrower pursuant to this Section 10.04(b)
shall be arranged by the Borrower after consultation with the Administrative
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (viii) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section 10.04(b) unless and until such Lender shall have received one or
more payments from the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Borrowing owing to such Lender, together with accrued interest thereon to
the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement, and (ix) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
subject to such assignment and (except in the case of any such assignment by a
Lender to an Affiliate or Approved Fund of such Lender) a processing and
recordation fee of $3,500; provided, however, that for each such assignment made
as a result of a demand by the Borrower pursuant to Section 3.08, the Borrower
or such assignee shall pay to the Administrative Agent the applicable processing
and recordation fee.
(c)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or the Issuing Bank, as
the case may be, hereunder and (ii) the Lender or the Issuing Bank assignor

67







--------------------------------------------------------------------------------




thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 3.05, 3.07 and 10.03 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or the Issuing Bank’s rights and obligations under this Agreement, such
Lender or the Issuing Bank shall cease to be a party hereto).
(d)    By executing and delivering an Assignment and Acceptance, each Credit
Party assignor thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows: (i) other than
as provided in such Assignment and Acceptance, such assigning Credit Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Credit Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.04 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Credit Party or any other Credit Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to Administrative Agent by
the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender or the Issuing
Bank, as the case may be.
(e)    The Administrative Agent shall maintain at its address referred to in
Section 10.01 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Credit Parties and their Commitments under each facility of, and principal
amount (and stated interest) of the Loans owing under each facility to, each
Credit Party from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent clearly demonstrable
error, and the Borrower, the Administrative Agent and the other Credit Parties
may treat each Person whose name is recorded in the Register as a Credit Party
hereunder for all purposes of this Agreement; provided, however, in the case of
an assignment to an Affiliate of the assigning Lender, such assignment shall be
effective between such Lender and its Affiliate immediately without compliance
with the conditions for assignment under this Section 10.04, but shall not be
effective with respect to any other party hereto, and each other party hereto
shall be entitled to deal solely with such assigning Lender under any such
assignment, in each case until the conditions for assignment under this
Section 10.04 have been satisfied. The Register shall be available for
inspection by the Borrower or the Administrative Agent or any other Credit Party
at any reasonable time and from time to time upon reasonable prior notice.

68







--------------------------------------------------------------------------------




(f)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Credit Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit A hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered Note a new
Note to the order of such Eligible Assignee in an amount equal to the Commitment
assumed by it under each facility pursuant to such Assignment and Acceptance
and, if any assigning Lender has retained a Commitment hereunder under such
facility, a new Note to the order of such assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit C hereto.
(g)    Each Credit Party may sell participations to one or more Persons (other
than the Borrower or any of its Affiliates) (each, a “Participant”) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitments, the Loans (including
such Lender’s participations in Reimbursement Obligations and Swingline Loans)
owing to it and the Note (if any) held by it); provided, however, that (i) such
Credit Party’s obligations under this Agreement (including, without limitation,
its Commitments) shall remain unchanged, (ii) such Credit Party shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Credit Party shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent
and the other Credit Parties shall continue to deal solely and directly with
such Credit Party in connection with such Credit Party’s rights and obligations
under this Agreement and (v) no participant under any such participation shall
have any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Borrowings or Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, postpone
any date fixed for any payment of principal of, or interest on, the Borrowings
or Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation. The Borrower agrees that each participant
shall be entitled to the benefits of Sections 3.05, 3.06, 3.07 and 10.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such participant agrees to be subject to Section 2.08(c)
and Section 10.12 as though it were a Lender. A participant shall not be
entitled to receive any greater payment under Section 3.05 or 3.07 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant. Each Credit Party that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Credit Party shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be

69







--------------------------------------------------------------------------------




conclusive absent manifest error, and such Credit Party shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(h)    Any Credit Party may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.04, disclose
to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Credit Party by or on
behalf of the Borrower; provided, however, that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree in
writing to preserve the confidentiality of any confidential Information received
by it from such Credit Party in accordance with Section 10.12 to the same extent
as if it were a Credit Party.
(i)    Notwithstanding anything to the contrary contained herein, any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under the Loan Documents to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest, provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations under the Loan Documents or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.05    Survival
All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of any Loan Document and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under the Loan Documents is outstanding and unpaid and so
long as the Commitments have not expired or terminated. The provisions of
Sections 3.05, 3.06, 3.07 and 10.03 and Article 9 shall survive and remain in
full force and effect regardless of the repayment of the Loans and the
termination of the Commitments or the termination of this Agreement or any
provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness; Electronic Execution
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent or Issuing Bank constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile transmission, e-mailed.pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the

70







--------------------------------------------------------------------------------




transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
Section 10.07    Severability
In the event any one or more of the provisions contained in this Agreement is
held to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 10.08    Right of Setoff
If an Event of Default shall have occurred and be continuing, each of the
Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by it, irrespective of whether or not it shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each of
the Lenders and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that it may
have.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to principles of conflict of
laws.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any other Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower, or
any of its property, in the courts of any jurisdiction.

71







--------------------------------------------------------------------------------




(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 10.10    WAIVER OF JURY TRIAL
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11    Headings
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Section 10.12    Confidentiality
Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below) and not to use Information in violation of law,
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required by
any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, provided that each such Person
agrees to maintain the confidentiality of such information on the terms set
forth in this Section, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or, (ii) becomes available to such Credit Party on a
nonconfidential basis from a source other than the Borrower and without breach
of this Agreement; provided, however, that, unless prohibited by applicable law,
a Credit Party will provide prior notice to the Borrower of such

72







--------------------------------------------------------------------------------




Credit Party’s intention to disclose Information pursuant to clause (c) above or
to disclose Information pursuant to clause (e) above in connection with any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
including, without limitation, information received from the Borrower or any of
its Related Parties pursuant to Section 6.01(f), 6.02 and 6.06 of this
Agreement, other than any such information that is available to any Credit Party
on a nonconfidential basis prior to disclosure by the Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 10.13    Interest Rate Limitation
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated, and the interest and the charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the maximum rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender.
Section 10.14    No Third Parties Benefited
This Agreement is made and entered into for the sole protection and legal
benefit of the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders, and their permitted successors

73







--------------------------------------------------------------------------------




and assigns, and no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Loan Documents. Neither the Administrative
Agent nor the Issuing Bank nor any Lender shall have any obligation to any
Person not a party to this Agreement or other Loan Documents.
Section 10.15    USA PATRIOT Act Notice
Each of the Administrative Agent and each Lender hereby notifies the Borrower
that, pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Administrative Agent and such Lender to identify the
Borrower in accordance with the Patriot Act.
Section 10.16    No Fiduciary Duty
The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lender Parties”), may have economic
interests that conflict with those of the Borrower, its stockholders and/or its
affiliates. The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender Party, on the one hand, and
the Borrower, its stockholders or its affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender Party
is acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto and, to the fullest extent
permitted by law, hereby waives and releases any claims that it may have against
any Lender Party with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
[Signature Pages to Follow]











74







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HAWAIIAN ELECTRIC COMPANY, INC.,
as the Borrower




By: /s/ Tayne S. Y. Sekimura    
Tayne S. Y. Sekimura
Senior Vice President and
Chief Financial Officer




By: /s/ Lorie Ann Nagata    
Lorie Ann Nagata
Treasurer



Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender




By:    /s/ Ling Li    
Name: Ling Li
Title: Vice President



Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent and as a Lender




By:    /s/ Yann Blindert    
Name: Yann Blindert
Title: Director



Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Co-Documentation Agent and as a Lender




By:    /s/ Sarah E. Young    
Name: Sarah Young
Title: Vice President



Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




BANK OF HAWAII,
as Co-Documentation Agent and as a Lender




By:    /s/ Anna Hu    
Name: Anna Hu
Title: Vice President



Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as Co-Documentation Agent and as a Lender




By:    /s/ Rahul D. Shah    
Name: Rahul D. Shah
Title: Authorized Signatory



Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




UNION BANK, N.A.,
as Co-Documentation Agent and as a Lender




By:    /s/ Harvey Horowitz    
Name: Harvey Horowitz
Title: Vice President



Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender




By:    /s/ Holland H. Williams    
Name: Holland H. Williams
Title: VP & Portfolio Manager



Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON,
as a Lender




By:    /s/ Mark W. Rogers    
Name: Mark W. Rogers
Title: Vice President





Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.,
as a Lender




By:    /s/ Michael King    
Name: Michael King
Title: Authorized Signatory





Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the Loan Documents executed in connection therewith and will
not be a party to this Agreement.
GOLDMAN SACHS BANK USA, as a Departing Lender


By     /s/ Mark Walton    
Name: Mark Walton
Title: Authorized Signatory



Signature Page to Amended and Restated Credit Agreement
Hawaiian Electric Company, Inc.





--------------------------------------------------------------------------------




SCHEDULE 1.01
Hawaiian Electric Company, Inc.
Consolidated Capitalization, Consolidated Funded Debt and
Consolidated Subsidiary Funded Debt


AS OF DECEMBER 31, 2013
($thousands)
HECO
 
HELCO
 
MECO
 
RHI
 
UBC
 
Eliminations
 
CONSOLIDATED
 
ST borrowings from non-affiliates
—


 
—


 
—


 
—


 
—


 
 
 
—


 
ST borrow between HECO, HELCO, MECO, RHI, UBC
1,000


 
—


 
6,839


 
—


 
—


 
(7,839
)
 
—


 
ST borrowings from HEI
—


 
—


 
—


 
—


 
—


 
 
 
—


 
Capital lease obligations, including current portion
—


 
—


 
—


 
—


 
—


 
 
 
—


 
Purchase money indebtedness
—


 
—


 
—


 
—


 
—


 
 
 
—


 
Borrowings under Syndicated Credit Agreement
—


 
—


 
—


 
—


 
—


 
 
 
—


 
Revenue bonds, including current portion
292,000


 
104,400


 
77,000


 
—


 
—


 
 
 
473,400


 
 
Less funds on deposit with trustees
—


 
—


 
—


 
—


 
—


 
—


 
 
Less unamortized discount
—


 
(2
)
 
—


 
—


 
—


 
(2
)
 
Other long-term debt - unsecured
507,000


 
87,000


 
99,000


 
—


 
—


 
—


 
693,000


 
 (QUIDS), including current portion
31,546


 
10,000


 
10,000


 
—


 
—


 
—


 
51,546


 
 
Funded debt
831,546


 
201,398


 
  192,839
 
—


 
—


 
(7,839
)
 
1,217,944


(2)
 
 
 
 
(3)
 
(3)
 
 
 
 
 
 
 
Cumulative preferred stock - not subject to mandatory redemption
22,293


 
     7,000
 
     5,000
 
—


 
—


 
—


 
                      34.293


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Common stock
102,880


 
24,133


 
16,876


 
781


 
585


 
(42,375
)
 
102,880


 
Premium and/or expense on common & preferred stock
541,452


 
102,857


 
93,354


 
—


 
—


 
(196,211
)
 
541,452


 
Retained earnings
948,624


 
147,746


 
138,350


 
(703
)
 
(560
)
 
(284,833
)
 
948,624


 
 
Common stock equity (a)
1,592,956


 
247,736


 
248,580


 
78


 
25


 
(523,419
)
 
1,592,956


 
 


Capitalization (a)
2,446,795


 
483,134


 
446,419


 
78


 
25


 
(531,258
)
 
2,845,193


(1)
Notes:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(1)
Consolidated Capitalization
 
 
 
 
 
 
(2)
Consolidated Funded Debt
 
 
 
 
 
 
(3)
Consolidated Subsidiary Funded Debt, individually
 
 
 
 
(a)
Excludes AOCI Income (Loss)
 
 
 
 
 
 




86







--------------------------------------------------------------------------------




Schedule 2.01
(Hawaiian Electric Amended and Restated Credit Agreement)
Lender
Revolving Commitment
Letter of
Credit
Commitment
JPMorgan Chase Bank, N.A.
$28,571,428.57
$10,714,285.71
Wells Fargo Bank, National Association
$28,571,428.57
$10,714,285.71
Bank of America, N.A.
$22,857,142.86
$8,571,428.57
Bank of Hawaii
$22,857,142.86
$8,571,428.57
Royal Bank of Canada
$22,857,142.86
$8,571,428.57
Union Bank, N.A.
$22,857,142.86
$8,571,428.57
U.S. Bank National Association
$22,857,142.86
$8,571,428.57
The Bank of New York Mellon
$17,142,857.14
$6,428,571.43
Morgan Stanley Bank, N.A.
$11,428,571.42
$4,285,714.30
Total
$200,000,000.00
$75,000,000.00








--------------------------------------------------------------------------------




SCHEDULE 2.09
HAWAIIAN ELECTRIC COMPANY, INC.
EXISTING LETTERS OF CREDIT


None.

2







--------------------------------------------------------------------------------




[heschedule412a01.jpg]



3







--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS
Debtor
Secured Party
Jurisdiction
UCC File Number 
UCC File Date
Collateral Description
Hawaiian Electric Company, Inc.
Hitachi Credit America Corp (as assignee of Hannon Armstrong Hawaii Funding
Corp.)
Hawaii
2001-180919
11/19/2001
All money due and coming due under a 2001 task order with a U.S. Navy agency for
an energy efficiency project-remaining balance $1.1 million
Hawaiian Electric Company, Inc.
J.P. Morgan Leasing, Inc. (assignment)
PHNSY - ECPs 1 & 3)
Hawaii
2004-085035
04/29/2004
Assignment or partial assignment from Hitachi of foregoing financing arrangement
Hawaiian Electric Company, Inc.
Hitachi Credit America Corp.
Hawaii
2006-185362
10/10/2006
Continuation Statement of 2001-180919 continued for additional period provided
by applicable law
Hawaiian Electric Company, Inc.
J.P. Morgan Leasing Inc.
Hawaii
2006-192912
10/23/2006
Continuation Statement of 2001-180919 continued for additional period provided
by applicable law
Hawaiian Electric Company, Inc.
J.P. Morgan Leasing Inc.
Hawaii
2011-138648
08/30/2011
Continuation Statement of 2001-180919 continued for additional period provided
by applicable law
Hawaiian Electric Company, Inc.
Hitachi Credit America Corp.
Hawaii
2011-194210
11/18/2011
Continuation Statement of 2001-180919 continued for additional period provided
by applicable law














4







--------------------------------------------------------------------------------






Hawaiian Electric Company, Inc.
Hannon Armstrong Federal Government Receivables Trust (as assignee of Hannon
Armstrong DSM Funding LLC) - HALE KOA)
Hawaii
2005-094089
5/11/2005
All money due and to become due under a 2004 delivery order from a U.S. Navy
ordering agency relating to an energy efficiency project-remaining balance,
$253,000
Hawaiian Electric Company, Inc.
Hannon Armstrong Federal Government Receivables Trust
Hawaii
2010-047285
4/8/2010
Continuation Statement of 2005-094089 continued for additional period provided
by applicable law


5







--------------------------------------------------------------------------------




SCHEDULE 7.03


HAWAIIAN ELECTRIC COMPANY, INC.
EXISTING RESTRICTIONS


Pursuant to Section 7.03 of the Credit Agreement, the following restrictions and
conditions exist on April 2, 2014:
1.    Hawaiian Electric Company, Inc. (“Hawaiian Electric”), Maui Electric
Company, Ltd. (“Maui Electric”) and Hawaii Electric Light Company, Inc. (“Hawaii
Electric Light”) are subject to restrictive covenants in connection with the
offer and sale in March 2004 of Cumulative Quarterly Income Preferred
Securities, as disclosed in the Registration Statements on Form S-3, Regis. Nos.
333-111073, 333-111073-01, 333-111073-02 and 333-111073-03 filed with the
Securities and Exchange Commission, which descriptions are incorporated herein
by reference.
2.    Hawaiian Electric, Maui Electric and Hawaii Electric Light are subject to
restrictive covenants in connection with their cumulative preferred stock
financings to the effect that, until dividends have been paid or declared or set
apart for payment on all shares of the respective company’s cumulative preferred
stock, (a) no distributions on the respective company’s common stock or any
future class of stock except cumulative preferred stock shall be made and (b)
the respective company shall not purchase or otherwise acquire any of the
respective company’s common stock or any future class of stock except cumulative
preferred stock. In the event of liquidation, dissolution, receivership,
bankruptcy, disincorporation or winding up of the affairs of the respective
company, cumulative preferred stockholders are entitled to the par value of
their shares and accrued and unpaid dividends, before any distribution is made
to holders of the respective company’s common stock or any future class of stock
except cumulative preferred stock.
3.    Hawaiian Electric, Maui Electric and Hawaii Electric Light are subject to
restrictive covenants in connection with their special purpose revenue bonds
which contain provisions to the effect that Hawaiian Electric, Maui Electric and
Hawaii Electric Light shall not dissolve or otherwise dispose of all or
substantially all its assets, and will not consolidate with or merge into
another entity or permit other entities to consolidate with or merge into it,
unless certain specific requirements are met.
4.    Hawaiian Electric, Maui Electric and Hawaii Electric Light are subject to
restrictive covenants in connection with their Note Purchase Agreements dated as
of April 19, 2012 and October 3, 2013 and Hawaiian Electric’s Note Purchase
Agreement dated as of September 13, 2012 (together the “Note Agreements”),
pursuant to which several series of unsecured notes were issued in private
placements. The Note Agreements contain affirmative and negative restrictions,
including a negative covenant that Hawaiian Electric will not permit the ratio
of any Significant Subsidiaries’ Consolidated Subsidiary Funded Debt to its
Capitalization exceed a specified level, and this restriction could operate
indirectly to restrict the ability of Significant Subsidiaries to make
Restricted Payments to Hawaiian Electric. Hawaiian Electric also entered into
two similar Note Purchase Agreements on each of the same April 19, 2013 and
October 3, 2013 dates under which it is a “Guarantor” of Maui Electric (in two
such Agreements) and a Guarantor of Hawaii Electric Light (in two other such
Agreements). Each of these agreements contains similar negative covenants
relating to Maui Electric and Hawaii Electric Light (as well as Hawaiian
Electric) relating to their respective Consolidated Subsidiary Funded Debt to
Capitalization ratios and those of their respective Significant Subsidiaries.
The affirmative and negative restrictions are disclosed in the Current Reports
on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on April
23, 2012, September 14, 2012 and October 7, 2013 and in the Quarterly Report on
Form 10-Q filed with the SEC on November 7, 2013, which descriptions are
incorporated herein by reference.



6







--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
Assignment and Acceptance Agreement (as the same may be amended, supplemented or
otherwise modified from time to time, this “Assignment and Acceptance
Agreement”), dated as of 20__ by and between [NAME OF ASSIGNOR], a Lender under
the Credit Agreement referred to below (the “Assignor”), and [NAME OF ASSIGNEE]
(the “Assignee”).
R E C I T A L S
A.
Reference is made to the Amended and Restated Credit Agreement, dated as of
[__________], 2014, among Hawaiian Electric Company, Inc., a Hawaii corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Issuing Bank and Administrative Agent (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”). Capitalized
terms used herein which are not otherwise defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement.

B.
Pursuant to the Credit Agreement and subject to the limitations set forth
therein the Credit Parties agreed to make the Revolving Loans and participate in
the Letter of Credit sub-facility under the terms and conditions therein set
forth.

C.
The amount of the Assignor’s Revolving Commitment and Letter of Credit
Commitment (without giving effect to the assignment effected hereby or to other
assignments thereof which have not yet become effective) is specified in Item 1
of Schedule 1 hereto. The outstanding principal amount of the Assignor’s
Revolving Loans without giving effect to the assignment effected hereby or to
other assignments thereof which have not yet become effective, is specified in
Item 2 of Schedule 1 hereto.

D.
The Assignor wishes to sell and assign to the Assignee, and the Assignee wishes
to purchase and assume from the Assignor, (i) the portion of the Assignor’s
rights and obligations under the Loan Documents, including its Revolving
Commitment and Letter of Credit Commitment specified in Item 3 of Schedule 1
hereto (collectively, the “Assigned Commitment”)[, and (ii) the portion of the
Assignor’s Revolving Loans specified in Item 4 of Schedule 1 hereto (the
“Assigned Loans”)].

The parties agree as follows:
1. Assignment
Subject to the terms and conditions set forth herein and in the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse, on
the date hereof, [(i) all right, title and interest of the Assignor in and to
the Assigned Loans, and (ii)] all rights and obligations of the Assignor under
the Loan Documents with respect to the Assigned Commitment. [As full
consideration for the sale of the Assigned Loans, the Assignee shall pay to the
Assignor on the date hereof an amount equal to the principal amount of the
Assigned Loans or such other amount as shall be agreed upon by the Assignor and
the Assignee (the “Purchase Price”), and the [Assignor/Assignee] shall pay the
fee payable to the Administrative Agent pursuant to Section 10.04(b) of the
Credit Agreement] [The [Assignor/Assignee] shall pay the fee payable to the
Administrative Agent pursuant to Section 10.04(b) of the Credit Agreement].
2. Representations and Warranties

A-1







--------------------------------------------------------------------------------






(a) Each of the Assignor and the Assignee represents and warrants to the other
that (i) it has full power and legal right to execute and deliver this
Assignment and Acceptance Agreement and to perform the provisions of this
Assignment and Acceptance Agreement; (ii) the execution, delivery and
performance of this Assignment and Acceptance Agreement have been authorized by
all action, corporate or otherwise, and do not violate any provisions of its
organizational documents or any contractual obligations or requirement of law
binding on it; and (iii) this Assignment and Acceptance Agreement constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms. The Assignor further represents that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim created by the Assignor.
(b) The Assignee represents and warrants to the Assignor (i) it is an
“accredited investor” within the meaning of Regulation D of the SEC, as amended,
and (ii) it has, independently and without reliance upon the Assignor, and based
on such documents and information as it has deemed appropriate, made its own
evaluation of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to enter into this Assignment and
Acceptance Agreement.
3. Effect of Assignment.
(a) Upon the effective date hereof, (i) the Administrative Agent shall record
the assignment contemplated hereby, (ii) the Assignee, unless already a Lender,
shall become a Lender, with all the rights and obligations as a Lender under the
Credit Agreement, and (iii) the Assignor, to the extent of the assignment
provided for herein, shall be released from its obligations under the Loan
Documents, with respect to the [Assigned Loans and] Assigned Commitment.
(b) The Assignee hereby appoints and authorizes the Administrative Agent to take
such action, on and after the date hereof, as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to such
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.
(c) From and after the effective date hereof, the Credit Parties and the
Borrower shall make all payments in respect of the interest assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee. The Assignor and the Assignee shall make all appropriate adjustments
directly between themselves with respect to amounts under the Loan Documents
which accrued prior to the date hereof and which were paid thereafter.
4. Method of Payment
All payments to be made either to the Assignor or the Assignee by the other
hereunder shall be made by wire transfer in immediately available funds to the
account designated by the Assignor or the Assignee, as the case may be.
5. Notices
All notices, requests and demands to or upon the Assignee in connection with
this Assignment and Acceptance Agreement and the Loan Documents are to be sent
or delivered to the place set forth adjacent to its name on the signature
page(s) hereof.
6. Miscellaneous

A-2







--------------------------------------------------------------------------------




(a) For purposes of this Assignment and Acceptance Agreement, all calculations
and determinations with respect to [the Assigned Loans,] the Assigned Commitment
and all other similar calculations and determinations, shall be made and shall
be deemed to be made as of the commencement of business on the date of such
calculation or determination, as the case may be.
(b) Section headings have been inserted herein for convenience only and shall
not be construed to be a part hereof.
(c) This Assignment and Acceptance Agreement embodies the entire agreement and
understanding between the Assignor and the Assignee with respect to the subject
matter hereof and supersedes all other prior arrangements and understandings
between the Assignor and the Assignee with respect to the subject matter hereof.
(d) This Assignment and Acceptance Agreement may be executed in any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same agreement. It shall not be necessary in
making proof of this Assignment and Acceptance Agreement to produce or account
for more than one counterpart signed by the party to be charged. Acceptance and
adoption of the terms of this Assignment and Acceptance Agreement by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Acceptance Agreement by
any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance Agreement.
(e) Every provision of this Assignment and Acceptance Agreement is intended to
be severable, and if any term or provision hereof shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.
(f) This Assignment and Acceptance Agreement shall be binding upon and inure to
the benefit of the Assignor and the Assignee and their respective successors and
permitted assigns, except that neither party may assign or transfer any of its
rights or obligations hereunder (i) without the prior written consent of the
other party, and (ii) in contravention of the Credit Agreement.
(g) This Assignment and Acceptance Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without regard to principles
of conflict of laws.
(h) This Assignment and Acceptance Agreement shall become effective on the date
it has been executed by the Assignor, the Assignee, the Administrative Agent, if
a Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Lender and, unless a Default under Section 8(a), 8(h) or 8(i) of the Credit
Agreement, or an Event of Default, has occurred and is continuing, the Borrower.
[Signature Pages To Follow]



A-3







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
 
[NAME OF ASSIGNOR], as Assignor
 
 
 
 
 
By:________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
Address for notices
[NAME OF ASSIGNEE], as Assignee
 
 
_______________________________________
By:________________________________________
_______________________________________
Name:______________________________________
_______________________________________
Title:_______________________________________
Attention: ___________________________
 
 
 
 
 
Telephone: (___) ____-_______
 
Facsimile: (___) ____-_______
 
 
 
Consented to and Accepted this __ day:
 
of _________, ____
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as
 
[Administrative Agent, Swingline Lender and Issuing Bank]1
By:________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 



[Assignment and Acceptance Agreement]




1 Delete if consent is not required by Section 10.04(b) of the Credit Agreement.



A-4







--------------------------------------------------------------------------------






[Consented to and]2 Accepted this __ day:
of _________, ____


HAWAIIAN ELECTRIC COMPANY, INC.
 
 
 
 
 
By:________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
 
 
 
By:________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 
 
 



[Assignment and Acceptance Agreement]
















2 Delete if consent is not required by Section 10.04(b) of the Credit Agreement.







A-5







--------------------------------------------------------------------------------




SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT,
dated as of _____ ___, 20__,
between [NAME OF ASSIGNOR], as Assignor
and
[NAME OF ASSIGNEE], as Assignee,
relating to the
Amended and Restated Credit Agreement, dated as of [__________], 2014,
by and among
Hawaiian Electric Company, Inc.,
the Lenders party thereto
and
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank
Item 1.
Amount of Assignor’s Aggregate Commitment*:
 
 
 
 
(a) Revolving Commitment
 
 
(b) Letter of Credit Commitment
$_________
 
 
 
Item 2.
Outstanding principal balance/amount of the Assignor’s Revolving Loans*:
 
 
 
 
(a) Revolving Loans consisting of:
$_________
 
 
 
 
ABR Borrowing
$_________
 
Eurodollar Borrowing
$_________
 
 
 
Item 3.
Amount of Revolving Commitment and/or Letter of Credit Commitment being
assigned:
 
 
 
 
(a) Revolving Commitment
$_________
 
(b) Letter of Credit Commitment
$_________
 
 
 
Item 4.
Outstanding principal balance/amount of the Revolving Loans being assigned:
 
 
 
 
(a) Revolving Loans consisting of:
$_________
 
 
 
 
ABR Borrowing
$_________
 
Eurodollar Borrowing
$_________





* Without giving effect to the assignment contemplated hereby or to other
assignments which have not yet become effective.





A-6







--------------------------------------------------------------------------------




EXHIBIT B-1
FORM OF OPINION LETTER OF GOODSILL ANDERSON QUINN & STIFEL LLP
April 2, 2014
JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Lenders referred to in the
Credit Agreement (as defined below)
10 South Dearborn Street
Chicago, IL 60603
Re: Hawaiian Electric Company, Inc.
Ladies and Gentlemen:
We have acted as counsel to Hawaiian Electric Company, Inc., a Hawaii
corporation (the “Borrower”), in connection with the Amended and Restated Credit
Agreement dated as of April 2, 2014 (the “Credit Agreement”), among the
Borrower, the lenders party thereto (collectively, the “Lenders” and each, a
“Lender”), the agents party thereto, and JPMorgan Chase Bank, N.A., a national
banking association, as Administrative Agent, Swingline Lender and Issuing Bank
(the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings given such terms in the Credit
Agreement. This opinion letter is rendered to you pursuant to Section 5.01(c)(i)
of the Credit Agreement.
In rendering the opinions set forth in this opinion letter, we have examined
originals or copies of the following documents:
(i)the Credit Agreement;
(ii)the Notes;
(iii)the Amended Articles of Incorporation, as amended (the “Borrower’s
Charter”) of the Borrower, as filed with the Director of Commerce and Consumer
Affairs for the State of Hawaii;
(iv)the Amended and Restated By-Laws of the Borrower (the “Borrower’s By-Laws”;
and, together with the Borrower’s Charter, collectively, the “Governing
Documents”);
(v)the Certificate of the Secretary of the Borrower, as of the date hereof (the
“Secretary’s Certificate”), as to the Governing Documents, as to certain actions
taken by the Board of Directors of the Borrower on November 2, 2011, and as to
the titles, incumbency and specimen signatures of certain officers of the
Borrower; and
(vi)a Certificate of Good Standing issued by the Director of the Department of
Commerce and Consumer Affairs of the State of Hawaii.

B-1-1







--------------------------------------------------------------------------------




April 2, 2014
Page 2




The documents specified in subparagraphs (i) and (ii) above are referred to
herein, collectively, as the “Loan Documents”. In rendering this opinion, we
have reviewed such certificates and other information from public and government
officials and from officers and employees of the Borrower, and we have also
examined such documents and corporate and other records as we have considered
necessary or appropriate for the purposes of the opinions set forth in this
opinion letter. However, we have made no independent verification or
investigation of the factual matters set forth therein.
In our examination of the documents referred to in this opinion letter, we have
assumed the genuineness of all signatures, the legal capacity and competency of
all natural persons, the authenticity of all documents submitted to us as
originals or copies, the conformity to original documents of all documents
submitted to us as certified or photostatic copies, and the authenticity of the
originals of such copies.
Based on the foregoing and subject to the other qualifications, assumptions,
exclusions, and other limitations stated herein and in the Annexes attached to
this opinion letter, and as limited thereby, and after examination of such
matters of law as we have deemed relevant, we are of the opinion that:
1.Each Loan Document is a valid and binding obligation of the Borrower and is
enforceable against the Borrower in accordance with its terms.
2.The execution and delivery by the Borrower of the Loan Documents and the
performance of its obligations under each Loan Document will not (a) violate any
order, writ, injunction, judgment, determination, award or decree of which we
are aware of any court applicable to the Borrower, or (b) constitute a violation
by the Borrower of any applicable provisions of existing statutory law or
governmental regulation covered by this opinion letter that in our experience,
without having made any special investigations as to the applicability of any
specific law, rule or regulation, are normally applicable to transactions of the
type contemplated by the Loan Documents.
3.The Borrower is presently not required to obtain any consent, approval,
authorization or order of, or make any filing with, any United States federal or
State of Hawaii court or governmental or regulatory agency in order to obtain
the right to execute and deliver the Loan Documents, to borrow money under the
Credit Agreement, and to perform its obligations under the Loan Documents
except, in each case, for actions or filings required in connection with the
ordinary course conduct by the Borrower of its business and ownership or
operation by the Borrower of its assets.
4.The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
Our opinions are subject to the assumptions and qualifications set forth in
Annex A to this opinion letter and do not cover or otherwise address any law or
legal issue which is identified in Annex B to this opinion letter.
We are members of the Bar of the State of Hawaii and our advice on every legal
issue addressed in this opinion letter is based solely on the internal laws of
the State of Hawaii and such federal laws of the United States which, in our
experience, are normally applicable to transactions of the type reflected in the
Loan Documents. Our opinion with regard to the validity, binding nature and
enforceability of each of the Loan Documents is based upon the assumptions that
the laws of the State of New York govern the Loan Documents and that the laws of
the State of Hawaii are the same in all relevant respects as the laws of the
State of New York, and we give no opinion with respect to the

B-1-2







--------------------------------------------------------------------------------




April 2, 2014
Page 3


enforceability of the Loan Documents to the extent that the laws of the State of
New York differ from the laws of the State of Hawaii. We note that, as provided
in Section 2.05(a) of the Credit Agreement, approval of the Hawaii Public
Utilities Commission will be required to extend the term of the Credit
Agreement.
We have not undertaken any research for purposes of determining whether the
Borrower or any of the transactions which may occur in connection with the Loan
Documents is subject to any law, rule, regulation or other governmental
requirement other than to those laws, rules, regulations and requirements which
in our experience would generally be recognized as applicable to companies
engaged in business similar to the Borrower, and none of our opinions covers any
such law, rule, regulation or other requirement. We have relied, without any
independent verification upon: (i) information contained in certificates
obtained from governmental authorities; (ii) factual information represented to
be true in the Loan Documents; (iii) factual information provided to us by the
Borrower; and (iv) factual information we have obtained from such other sources
as we have deemed reliable. Except as expressly set forth herein, we have not
undertaken any independent investigation to determine the existence, absence,
accuracy or completeness of such facts as of the date of this opinion letter and
no inference as to our knowledge concerning such facts should be drawn.
Whenever an opinion expressed herein is qualified by the phrase “to our
knowledge,” “known to us,” or “nothing has come to our attention” or other
phrase of similar import, such phrase means awareness at the time this letter is
delivered on the date it bears by the following Goodsill Anderson Quinn & Stifel
LLP lawyers who have had significant involvement with the negotiation or
preparation of the Transaction Documents:  David J. Reber, Lani L. Ewart and
Sean K. Clark (together, our “Designated Lawyers”), but does not include other
information that might be revealed if there were to be undertaken a canvass of
all lawyers in our firm, a general search of all files or any other type of
independent investigation.
Our opinion on each legal issue addressed in this letter represents our opinion
as to how that issue would be resolved were it to be considered by the Supreme
Court of the State of Hawaii for opinions that are based on Hawaii law, and by
the Supreme Court of the United States for opinions that are based on United
States federal law. The manner in which any particular issue would be treated in
any actual court case would depend in part on facts and circumstances particular
to the case, and this opinion letter is not intended to guarantee the outcome of
any legal dispute which may arise in the future.
This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which the Designated Lawyers did not have
actual knowledge at that time, by reason of any change subsequent to that time
in any law covered by any of our opinions, or for any other reason.
You may rely upon this opinion letter only for the purpose served by the
provision in the Credit Agreement cited in the initial paragraph of this opinion
letter in response to which it has been delivered. Without our written consent:
(i) no Person other than you (and your permitted assignees under the Credit
Agreement) may rely on this opinion letter for any purpose; (ii) this opinion
letter may not be cited or quoted in any financial statement, prospectus,
private placement memorandum or other similar document; (iii) this opinion
letter may not be cited or quoted in any other document or communication which
might encourage reliance upon this opinion letter by any Person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance.
Sincerely,

B-1-3







--------------------------------------------------------------------------------




ANNEX A
For purposes of this opinion letter, we have relied, without investigation, upon
each of the following assumptions:
1.(a) each Lender and agent (in each case, “you”) is existing and in good
standing in your jurisdiction of organization or formation, (b) you have the
requisite power (including, without limitation, under the laws of your
jurisdiction of organization or formation) to execute, deliver and perform your
obligations under each of the Loan Documents to which you are a party, (c) each
of the Loan Documents to which you are a party has been duly authorized by all
necessary action on your part and has been duly executed and delivered by you,
(d) you have satisfied those legal requirements that are applicable to you to
the extent necessary to make the Loan Documents to which you are a party
enforceable against you, and (e) each of the Loan Documents to which you are a
party constitute valid and binding obligations of yours and are enforceable
against you in accordance with their terms (subject to the qualifications,
exclusions and other limitations similar to those applicable to this opinion
letter);
2.each of the Loan Documents has been duly authorized, executed and delivered by
each of the parties thereto; the Borrower is duly organized under the laws of
the Kingdom of Hawaii and is validly existing under the laws of the State of
Hawaii and the Borrower has full power, authority and legal right (including,
without limitation, any legal right dependent upon there being no necessary
governmental approvals or filings and no conflict with laws, governing documents
or contracts) to make and perform its obligations under the Loan Documents;
3.each certificate obtained from a governmental authority relied on by us is
accurate, complete and authentic and all relevant official public records to
which each such certificate relates are accurate and complete;
4.each person who has taken any action relevant to any of our opinions in the
capacity of director or officer of any Person was duly elected or appointed to
that director or officer position of such Person and held that position when
such action was taken;
5.the constitutionality or validity of a relevant statute, rule, regulation or
agency action is not in issue;
6.there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence;
7.the conduct of the parties to the Loan Documents has complied with any
requirement of good faith, fair dealing and conscionability; and
8.there are no agreements or understandings among the parties to any of the Loan
Documents, written or oral, and there is no usage of trade or course of prior
dealing among the parties that would, in either case, define, supplement or
qualify the terms of any of the Loan Documents.





--------------------------------------------------------------------------------




We understand that you are separately receiving an opinion from the Borrower’s
General Counsel with respect to certain of the foregoing assumptions, and we are
advised that such opinion contains qualifications. Our opinion herein stated is
based on the assumptions specified in this Annex A and in this opinion letter
and we express no opinion as to the effect on the opinions herein stated of the
qualifications contained in such other opinion.
Each of our opinions in this opinion letter is subject to:
1.the effect of bankruptcy, insolvency, reorganization, receivership,
moratorium, arrangement and other similar laws, including (a) Title 11 of the
United States Code, as amended (including matters of turn-over, automatic stay,
avoiding powers, fraudulent transfer, preference, discharge, conversion of a
non-recourse obligation into a recourse claim, limitations on ipso facto and
anti-assignment clauses and the coverage of pre-petition security agreements
applicable to property acquired after a petition is filed); (b) all other
Federal and state bankruptcy, insolvency, reorganization, receivership,
moratorium, arrangement and assignment for the benefit of creditors laws that
affect the rights of creditors generally or that have reference to or affect
only creditors of specific types of debtors; (c) state fraudulent transfer and
conveyance laws; and (d) judicially developed doctrines in this area, such as
substantive consolidation of entities, recharacterization and equitable
subordination;
2.the effect of general principles of equity, whether applied by a court of law
or equity, including principles (a) governing the availability of specific
performance, injunctive relief or other equitable remedies, which generally
place the award of such remedies, subject to certain guidelines, in the
discretion of the court to which application for such relief is made;
(b) affording equitable defenses (e.g., waiver, laches and estoppel) against a
party seeking enforcement; (c) requiring good faith and fair dealing in the
performance and enforcement of a contract by the party seeking its enforcement;
(d) requiring reasonableness in the performance and enforcement of an agreement
by the party seeking enforcement of the contract; (e) requiring consideration of
the materiality of (i) a breach and (ii) the consequences of the breach to the
party seeking enforcement; (f) requiring consideration of the impracticability
or impossibility of performance at the time of attempted enforcement; and
(g) affording defenses based upon the unconscionability of the enforcing party’s
conduct after the parties have entered into the contract;
3.the qualification that provisions of any Loan Document stating that such Loan
Document may only be amended or waived in writing may not be enforceable to the
extent that an oral agreement or an implied agreement by trade practice, custom
or course of conduct or dealing has been created modifying any such Loan
Document or allowing such amendment or waiver;
4.the qualification that we express no opinion as to the effect on the opinions
expressed herein of (i) the compliance or non-compliance of any party to any of
the Loan Documents with any state, Federal or other laws or regulations
applicable to it, or (ii) the legal or regulatory status or the nature of the
business of any party;
5.the qualification that we express no opinion as to the title to any asset or
the validity, perfection or priority of any security interest;
6.the qualification that we express no opinion as to the validity, binding
effect or enforceability of any provision of any of the Loan Documents (i) which
requires further agreement by the parties or expressly or impliedly permits any
party to take discretionary action which is arbitrary, unreasonable, or
capricious, or would violate any implied covenant of good faith or would be
commercially unreasonable, whether or not such action is permitted according to
the specific terms of

Annex A-2







--------------------------------------------------------------------------------




any of the Loan Documents, or (ii) regarding remedies available to any party for
violations or breaches which are determined by a court to be nonmaterial or
without substantial adverse effect upon the ability of the obligor to perform
its material obligations thereunder;
7.the qualification as to the validity, binding effect or enforceability of
provisions in the Loan Documents specifying certain remedies or that rights or
remedies are not exclusive, that every right or remedy is cumulative and may be
exercised in addition to any other right or remedy, and/or that the election of
a particular remedy does not preclude recourse to one or more others;
8.the effect of rules of law that: (a) limit or affect the enforcement of
provisions of a contract that purport to waive, or to require waiver of, the
obligations of good faith, fair dealing, diligence and reasonableness;
(b) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; (c) limit the availability of a
remedy under certain circumstances where another remedy has been elected;
(d) provide a time limitation after which a remedy may not be enforced;
(e) limit the right of a creditor to use force or cause a breach of the peace in
enforcing rights; (f) relate to the sale or disposition of collateral or the
requirements of a commercially reasonable sale; (g) limit the enforceability of
provisions releasing, exculpating or exempting a party from, or requiring
indemnification of a party for, liability for its own action or inaction, to the
extent the action or inaction involves negligence, recklessness, willful
misconduct, unlawful conduct, violation of public policy or litigation against
another party determined adversely to such party; (h) may, where less than all
of a contract may be unenforceable, limit the enforceability of the balance of
the contract to circumstances in which the unenforceable portion is not an
essential part of the agreed exchange; (i) govern and afford judicial discretion
regarding the determination of damages and entitlement to attorneys’ fees and
other costs; and (j) may permit a party that has materially failed to render or
offer performance required by the contract to cure that failure unless
(x) permitting a cure would unreasonably hinder the aggrieved party from making
substitute arrangements for performance, or (y) it was important in the
circumstances to the aggrieved party that performance occur by the date stated
in the contract; and
9.the qualification that enforcement of any waiver and release or limitation of
liability provisions in any of the Loan Documents may be limited to the extent
such provisions are contrary to public policy or principles of equity, but such
policy and equitable limitations do not, in our opinion, render the Loan
Documents invalid as a whole or preclude the judicial enforcement of the
obligation of the Borrower to repay the principal, together with interest
thereon (to the extent not deemed a penalty) as provided in the Loan Documents.
None of the opinions in this opinion letter covers or otherwise addresses any of
the following types of provisions which may be contained in the Loan Documents:
1.choice-of-law provisions;
2.waivers of (a) legal or equitable defenses, (b) rights to damages, (c) rights
to counter claim or set off, (d) statutes of limitations, (e) rights to notice,
(f) the benefits of statutory, regulatory, or constitutional rights, unless and
to the extent the statute, regulation, or constitution explicitly allows waiver,
(g) broadly or vaguely stated rights, and (h) other benefits to the extent they
cannot be waived under applicable law;
3.provisions providing for forfeitures or the recovery of amounts deemed to
constitute penalties, or for liquidated damages, acceleration of future amounts
due (other than principal) without appropriate discount to present value, late
charges, prepayment charges, interest upon interest, and increased interest
rates upon default;

Annex A-3







--------------------------------------------------------------------------------






4.time-is-of-the-essence clauses and other provisions that provide a time
limitation after which a remedy may not be enforced;
5.agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal jurisdiction or as to subject
matter jurisdiction); provisions restricting access to courts; waiver of the
right to jury trial; waiver of service of process requirements which would
otherwise be applicable; and provisions otherwise purporting to affect the
jurisdiction and venue of courts;
6.provisions purporting to limit rights of third parties who have not consented
thereto or purporting to grant rights to third parties;
7.provisions or agreements regarding proxies, shareholders agreements,
shareholder voting rights, voting trusts, and the like;
8.confidentiality and non-competition agreements;
9.provisions requiring the Borrower to perform its obligations under, or to
cause any other Person to perform its obligations under, or stating that any
action will be taken as provided in or in accordance with, any agreement or
other document that is not a Loan Document;
10.provisions purporting to prohibit, restrict or condition the assignment of
rights under any Loan Document to the extent such prohibition, restriction or
condition is governed by the Uniform Commercial Code;
11.provisions purporting to amend or modify an agreement without strictly
complying with applicable provisions of such agreement; and
12.provisions, if any, which are contrary to the public policy of any
jurisdiction.
* * * *



Annex A-4







--------------------------------------------------------------------------------




ANNEX B
Our opinions in this opinion letter do not cover or otherwise address any of the
following laws, regulations or other governmental requirements or legal issues:
1.Federal securities laws and regulations (other than with respect to the
Investment Company Act of 1940, as amended, for purposes of our opinion
paragraph numbered 4 above);
2.state “Blue Sky” laws and regulations, and laws and regulations relating to
commodity (and other) futures and indices and other similar instruments;
3.Federal Reserve Board margin regulations;
4.pension and employee benefit laws and regulations (e.g., ERISA);
5.Federal and state laws and regulations concerning filing and notice
requirements;
6.compliance with fiduciary duty requirements;
7.the statutes and ordinances, the administrative decisions and the rules and
regulations and judicial decisions of counties, towns, municipalities and
special political subdivisions (whether created or enabled through legislative
action at the Federal, state, regional or local level) and judicial decisions;
8.any laws, rules, regulations or administrative decisions that might be
implicated by reason of the banking or public utilities business or other
specifically regulated activities of the Borrower or any other entity, including
but not limited to the statutes and regulations, the administrative decisions
and the rules and regulations of state or federal public utilities commissions,
state or federal public service commissions, any similar state or federal agency
with jurisdiction over the provision of gas, electricity, water, common carrier
or telecommunications services by the Borrower or any similar federal agency
(including, without limitation, the Federal Energy Regulatory Commission) or any
state or federal agency with jurisdiction over the provision of banking or
insurance services;
9.fraudulent transfer and fraudulent conveyance laws;
10.Federal and state antitrust and unfair competition laws and regulations;
environmental laws and regulations; land use and subdivision laws and
regulations; tax laws and regulations; racketeering laws and regulations (e.g.,
RICO); health and safety laws and regulations (e.g., OSHA); labor laws and
regulations;
11.Federal patent, trademark and copyright, state trademark, and other Federal
and state intellectual property laws and regulations;
12.Federal and state laws, regulations and policies concerning (i) national and
local emergency, (ii) possible judicial deference to acts of sovereign states,
and (iii) criminal and civil forfeiture laws;





--------------------------------------------------------------------------------






13.other Federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes);
14.any laws, regulations, directives and executive orders that prohibit or limit
the enforceability of obligations based on attributes of the party seeking
enforcement (e.g., the Trading with the Enemy Act and the International
Emergency Economic Powers Act); and
15.the effect of any law, regulation or order which hereafter becomes effective.
* * * *



Annex B-2







--------------------------------------------------------------------------------




EXHIBIT B-2
FORM OF OPINION LETTER OF SUSAN A. LI, ESQ., SENIOR VICE PRESIDENT,-GENERAL
COUNSEL, CHIEF COMPLIANCE OFFICER & CORPORATE SECRETARY OF THE BORROWER
[_________], 2014
JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Lenders referred to in the
Credit Agreement (as defined below)
10 South Dearborn Street
Chicago, IL 60603


Re: Hawaiian Electric Company, Inc.
Ladies and Gentlemen:
I am the Senior Vice President, General Counsel, Chief Compliance Officer &
Corporate Secretary of Hawaiian Electric Company, Inc., a Hawaii corporation
(the “Borrower”), and, as such, I have acted as in-house counsel to the Borrower
in connection with the Amended and Restated Credit Agreement dated as of
[_________], 2014 (the “Credit Agreement”), among the Borrower, the lenders
party thereto (collectively, the “Lenders” and each, a “Lender”), the agents
party thereto, and JPMorgan Chase Bank, N.A., a national banking association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings given such terms in
the Credit Agreement. This opinion is rendered to you pursuant to
Section 5.01(c)(ii) of the Credit Agreement.
In connection with this opinion, I have examined originals or copies of the
following documents:
(i) the Credit Agreement;
(ii) the Notes;
(iii) the Amended Articles of Incorporation, as amended (the “Borrower’s
Charter”) of the Borrower, as filed with the Director of Commerce and Consumer
Affairs for the State of Hawaii;
(iv) the By-Laws of the Borrower (the “Borrower’s By-Laws”; and, together with
the Borrower’s Charter, the “Governing Documents”);
(v) the Certificate of the Secretary of the Borrower, as of the date hereof (the
“Secretary’s Certificate”), as to certain actions taken by the Board of
Directors of the Borrower on [_________], 20__, as to the titles, incumbency,
and specimen signatures of certain officers of the Borrower; and
(vi) a Certificate of Good Standing issued by the Director of the Department of
Commerce and Consumer Affairs of the State of Hawaii.
The documents specified in subparagraphs (i) and (ii) above are referred to
herein, collectively, as the “Loan Documents”. In rendering this opinion, I have
obtained such certificates and other information from public and government
officials and from officers and employees of the Borrower, and have also
examined such documents and corporate and other records as I have considered
necessary or appropriate for the purposes of this opinion.
Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein and as limited thereby, and after examination of such
matters of law as I have deemed relevant, I am of the opinion that:
1.    The Borrower has been duly incorporated under the laws of the Kingdom of
Hawaii and is validly existing as a corporation in good standing under the laws
of the State of Hawaii. To my knowledge,

B-2-1







--------------------------------------------------------------------------------




the Borrower does not itself conduct any business or own or lease any property
in any jurisdiction outside the State of Hawaii that would require it to qualify
to do business as a foreign corporation and where the failure to be so qualified
would reasonably be expected to result in a material adverse effect on the
consolidated financial position of the Borrower.
2.    The Borrower has the corporate power and authority to carry on its
business as now conducted.
3.    The execution and delivery by the Borrower of the Loan Documents, and the
performance by the Borrower of its obligations under the Loan Documents, are
within the Borrower’s corporate powers and have been duly authorized by all
requisite corporate action on the part of the Borrower. The Borrower has duly
executed and delivered each of the Loan Documents.
4.    Each of the Loan Documents constitutes a valid and binding agreement of
the Borrower, enforceable against the Borrower in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights, by general equitable principles (regardless of whether
considered in a proceeding in equity or at law), and by an implied covenant of
reasonableness, good faith and fair dealing.
5.    The execution and delivery by the Borrower of each of the Loan Documents
and the consummation of the transactions contemplated thereby and compliance by
the Borrower with the provisions thereof (i) will not conflict with or result in
a breach or default (or give rise to any right of termination, cancellation or
acceleration) under any of the provisions of the Borrower’s Governing Documents
or any indenture or other material agreement or other material instrument
binding upon the Borrower, except for such conflict, breach or default as to
which requisite waivers or consents have been obtained, (ii) will not violate
any law, statute, rule or regulation, or any judgment, order, writ, injunction
or decree of any court or other tribunal, applicable to the Borrower or any of
its properties or assets which in my experience, without having made any special
investigations as to the applicability of any specific law, rule or regulation,
are normally applicable to transactions of the type contemplated by the Loan
Documents, and (iii) will not result in the creation or imposition of any Lien
on any asset of the Borrower. No consent or approval by, or any notification of
or filing with, any court, public body or authority is required to be obtained
or effected by the Borrower in connection with the execution, delivery and
performance by the Borrower of its obligations under each of the Loan Documents
or the consummation by the Borrower of the transactions contemplated thereby,
except for the requisite approval of the Public Utilities Commission of the
State of Hawaii referred to in Section 2.05 of the Credit Agreement in order to
extend the term of the Credit Agreement to more than 364 days.
6.    To my knowledge, there is no action, suit or proceeding pending against,
the Borrower or any of its assets before any court or arbitrator or any
governmental body, agency or official which would reasonably be expected to have
a material adverse effect on the consolidated financial position of the
Borrower, except for any actions, suits or proceedings referred to in the

B-2-2







--------------------------------------------------------------------------------




Current SEC Reports, or which in any manner draws into question the validity of
the Loan Documents.
7.    The Borrower is not an “investment company” nor is it controlled by an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.
The foregoing opinions are subject to the following qualifications:
(a)     I am a member of the Bar of the State of Hawaii and I do not hold myself
out as an expert on the laws of any jurisdiction other than the State of Hawaii
and the federal laws of the United States. This opinion is limited in all
respects to matters governed by the laws of the State of Hawaii and the federal
laws of the United States of America. I express no opinion concerning compliance
with the laws or regulations of any other jurisdiction or jurisdictions, or as
to the validity, meaning or effect of any act or document under the laws of any
other jurisdiction or jurisdictions. My opinion with regard to the validity,
binding nature and enforceability of each of the Loan Documents is based upon
the assumptions that the laws of the State of New York govern the Loan Documents
and that the laws of the State of Hawaii are the same in all relevant respects
as the laws of the State of New York, and I give no opinion with respect to the
enforceability of the Loan Documents to the extent that the laws of the State of
New York differ from the laws of the State of Hawaii.
(b)     I have relied as to matters of fact upon representations and warranties
of the Borrower in the Loan Documents and upon certificates and representations
of officers and employees of the Borrower and upon certificates of public and
government officials as to matters set forth therein. My opinion in paragraph 1
as to the good standing of the Borrower is based solely on the Certificate of
Good Standing of the Borrower attached to the Secretary’s Certificate.
(c)     I have assumed the genuineness of all signatures (other than the
signatures of the officers of the Borrower), the authenticity of all documents
submitted to me as originals, the conformity to original documents of all
documents submitted to me as certified or photostatic copies (and the
authenticity of the originals of such documents), the accuracy and completeness
of all corporate records (which includes stock ownership records) made available
to me by Borrower and the capacity of each party executing a document (other
than Borrower) to so execute such document.
(d)     My opinion is subject to the qualification that enforcement of any
waiver and release or limitation of liability provisions in any of the Loan
Documents may be limited to the extent such provisions are contrary to public
policy or principles of equity under Hawaii jurisprudence, but such policy and
equitable limitations do not, in my opinion, render the Loan Documents invalid
as a whole or preclude the judicial enforcement of the obligation of the
Borrower to repay the principal, together with interest thereon (to the extent
not deemed a penalty) as provided in the Loan Documents.
(e)     The remedies of specific performance, injunction and other forms of
equitable relief may not be available as to the provisions contained in any of
the Loan Documents to the extent they are subject to equitable defenses and the
discretion of the court before which the proceedings therefor may be brought.
(f)     I express no opinion as to the validity, binding effect or
enforceability of any provision of any of the Loan Documents (i) which requires
further agreement by the parties or expressly or impliedly permits any party to
take discretionary action which is arbitrary, unreasonable or capricious, or
would violate any implied covenant of good faith or would be commercially
unreasonable, whether or not such action is permitted according to the specific
terms of any of the

B-2-3







--------------------------------------------------------------------------------




Loan Documents, or (ii) regarding remedies available to any party for violations
or breaches which are determined by a court to be nonmaterial or without
substantial adverse effect upon the ability of the obligor to perform its
material obligations thereunder.
(g)     My opinion is subject to the qualification that any requirement in any
of the Loan Documents specifying that provisions thereof may only be waived in
writing may not be binding or enforceable to the extent that a non-executory
oral agreement has been created modifying any provision in the Loan Documents or
an implied agreement by trade practice or course of conduct has been created
allowing a waiver.
(h)     I express no opinion as to the validity, binding effect or
enforceability of provisions specifying certain remedies or that rights or
remedies are not exclusive, that every right or remedy is cumulative and may be
exercised in addition to any other right or remedy, and/or that the election of
a particular remedy does not preclude recourse to one or more others.
(i)     My opinion is subject to (i) limitations on the legality, validity,
binding effect or enforceability of provisions which a court may find
unconscionable, and (ii) limitations on the legality, validity, binding effect
or enforceability of agreements to indemnify, defend or hold harmless when the
event giving rise to the obligations thereunder are caused, in whole or in part,
by the actions, omissions, or negligence of the indemnitee thereunder or when
the enforcement of any such agreements is against public policy.
(j)     Whenever an opinion expressed herein is qualified by the phrase “to my
knowledge,” “known to me,” or “nothing has come to my attention” or other phrase
of similar import, such phrase is intended to mean the actual knowledge of
information by the lawyers in my law department who have been principally
involved in drafting the Loan Documents, but does not include other information
that might be revealed if there were to be undertaken a canvass of all lawyers
in the Borrower’s law department, a general search of all files or any other
type of independent investigation.
This opinion is based on the laws and regulations as in effect on the date
hereof and facts as I understand them as of the date hereof. I am not assuming
any obligation, and do not undertake, to revise, update or supplement this
opinion after the date hereof notwithstanding any change in applicable law or
regulation or interpretation thereof, any amendment, supplement, modification or
rescission of any document examined or relied on in connection herewith, or any
change in the facts, after the date hereof.
You may rely upon this opinion only for the purpose served by the provision in
the Credit Agreement cited in the initial paragraph of this opinion letter in
response to which it has been delivered. Without my written consent: (i) no
Person other than you (and your permitted assignees under the Credit Agreement)
may rely on this opinion letter for any purpose; (ii) this opinion letter may
not be cited or quoted in any financial statement, prospectus, private placement
memorandum or other similar document; (iii) this opinion letter may not be cited
or quoted in any other document or communication which might encourage reliance
upon this opinion letter by any Person or for any purpose excluded by the
restrictions in this paragraph; and (iv) copies of this opinion letter may not
be furnished to anyone for purposes of encouraging such reliance.
Very truly yours,



B-2-4







--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NOTE
$_______________New York, New York
[___________], 2014
For value received, the undersigned, HAWAIIAN ELECTRIC COMPANY, INC., a Hawaii
corporation (the “Borrower”), hereby promises to pay to the order of [NAME OF
LENDER] (the “Lender”), at the office of the Administrative Agent (hereinafter
defined) located at 10 South Dearborn Street, Chicago, Illinois 60603 or at such
other place as the Administrative Agent may designate in writing from time to
time, the principal sum of ____________ DOLLARS ($_________) or, if less, the
outstanding principal balance of all Loans made by the Lender to the Borrower
pursuant to the Credit Agreement (hereinafter defined), in lawful money of the
United States of America and in immediately available funds, on the date(s) and
in the manner provided in the Credit Agreement. The Borrower also promises to
pay interest on the unpaid principal balance hereof for the period such balance
is outstanding, and all other amounts due under this Note, at said office of the
Administrative Agent, in like money, at the rates of interest as provided in the
Credit Agreement, on the date(s) and in the manner provided in the Credit
Agreement.
The date and amount of each type of Loan made by the Lender to the Borrower
under the Credit Agreement, and each payment of principal thereof, shall be
recorded by the Lender on its books and endorsed by the Lender on Schedule I
attached hereto or any continuation thereof; and in the absence of clearly
demonstrated error, such Schedule shall constitute prima facie evidence thereof.
No failure on the part of the Lender to make, or mistake by the Lender in
making, any notation as provided in this paragraph shall in any way affect any
Loan or the rights or obligations of the Lender or the Borrower with respect
thereto.
This Note evidences the Loan(s) made by the Lender and referred to in the
Amended and Restated Credit Agreement dated as of [__________], 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Swingline Lender, Issuing Bank
and Administrative Agent (the “Administrative Agent”) and is subject to and
shall be construed in accordance with the provisions of the Credit Agreement and
is entitled to the benefits and security set forth in the Loan Documents. All
capitalized terms not defined herein shall have the meanings given to them in
the Credit Agreement.
The Borrower shall be entitled to borrow, repay, prepay in whole or in part and
reborrow the Loan(s) hereunder pursuant to the terms and conditions of the
Credit Agreement.
The Borrower promises to pay, on demand, interest at the default rate pursuant
to Section 3.01(c) of the Credit Agreement, from the expiration of any
applicable grace period, on any overdue principal and, to the extent permitted
by applicable law, overdue interest. The Credit Agreement also provides for the
acceleration of the maturity of principal upon the occurrence of certain Events
of Default and for prepayments on the terms and conditions specified in the
Credit Agreement.
The Borrower waives diligence, presentment, demand, notice of dishonor, protest
and any other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except to the extent that notice is
specifically required under the Credit Agreement. The

C-1







--------------------------------------------------------------------------------




nonexercise by the holder of this Note of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
This Note shall be governed by, and interpreted and construed in accordance
with, the laws of the State of New York without regard to principles of conflict
of laws.
THE BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO, UNDER OR IN CONNECTION WITH THIS NOTE
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). THE BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY CREDIT PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH CREDIT
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER.
[signature page follows]





C-2







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has duly executed this Note the day and year
first above written.
HAWAIIAN ELECTRIC COMPANY, INC.


By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    
[Signature Page to Note]









C-3







--------------------------------------------------------------------------------




SCHEDULE I TO NOTE
DATE
AMOUNT OF LOAN
TYPE OF LOAN (EURODOLLAR OR ALTERNATE BASE RATE)
INTEREST RATE
INTEREST PERIOD
AMOUNT PAID
NOTATION MADE BY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




C-4







--------------------------------------------------------------------------------




EXHIBIT D
FORM OF BORROWING REQUEST
_________, 20___
VIA HAND DELIVERY, FACSIMILE OR ELECTRONIC DELIVERY
JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Facsimile No.: 888-292-9533


Copy to:


JPMorgan Chase Bank, N.A., as Administrative Agent
2029 Century Park East, Floor 38
Los Angeles, CA 90067
Attention: Jeff Bailard
Facsimile No.: 310-860-7110


Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement, dated as of
[_________], 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Hawaiian
Electric Company, Inc., a Hawaii corporation (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as swingline lender,
issuing bank and administrative agent (the “Administrative Agent”). Capitalized
terms used herein which are not defined herein are used as defined in the Credit
Agreement.
(i) Pursuant to Section 2.03 of the Credit Agreement, the Borrower hereby gives
notice of its intention to borrow Revolving Loans in an aggregate principal
amount of $______ on _____, 20___ (a Business Day), which Borrowing shall
consist of the following Borrowings:
Type of Borrowing (Eurodollar or ABR Borrowing)
Amount
Initial Interest Period for Eurodollar Borrowing
 
$___________
__ month[s]



(ii) The location and account to which funds are to be disbursed is the
following:
Hawaiian Electric Company, Inc.
Account # ________________    
_________________________    
_________________________    
_________________________    
    
(iii) The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and immediately after giving effect to the Borrowings
requested hereby, no Default has or shall have occurred and be continuing.

D-1







--------------------------------------------------------------------------------




(iv) The Borrower hereby certifies as follows, that on the date hereof and on
the Borrowing Date set forth above: the representations and warranties contained
in the Credit Agreement (other than the representations and warranties in
Sections 4.04(b) and 4.06 of the Credit Agreement) are true and correct in all
material respects, in each case with the same effect as though such
representations and warranties had been made on the date hereof (except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date).
[remainder of page intentionally left blank]

D-2







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Borrower has duly executed this Borrowing Request as of
the date and year first written above.
Very truly yours,
HAWAIIAN ELECTRIC COMPANY, INC.
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    









D-3







--------------------------------------------------------------------------------




EXHIBIT E
FORM OF LETTER OF CREDIT REQUEST
_____, 20___
VIA HAND DELIVERY, FACSIMILE OR ELECTRONIC DELIVERY


JPMorgan Chase Bank, N.A., as Issuing Bank
Global Trade Services
300 South Riverside Plaza
Chicago, IL 60606-0236
Attention: Standby LC Unit
Email: GTS.Client.Services@JPMChase.com
Facsimile No.: 312-233-2266


JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Facsimile No.: 888-292-9533


Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement, dated as of
[____________], 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Hawaiian Electric Company, Inc., a Hawaii corporation (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
swingline lender, issuing bank and administrative agent (the “Administrative
Agent”). Capitalized terms used herein which are not defined herein are used as
defined in the Credit Agreement.
Pursuant to Section 2.09 of the Credit Agreement, the Borrower hereby requests
that the Issuing Bank issue the Letter of Credit on _____, 20___ (the “Issuance
Date”), in accordance with the information annexed hereto (attached additional
sheets if necessary).
The Borrower hereby certifies that on the date hereof and on the Issuance Date
set forth above, and immediately after giving effect to the issuance of the
Letter(s) of Credit requested hereby no Default has or shall have occurred and
be continuing.
The Borrower hereby certifies as follows, that on the date hereof and on the
Issuance Date set forth above: the representations and warranties contained in
the Credit Agreement (other than the representations and warranties in
Sections 4.04(b) and 4.06 of the Credit Agreement) are true and correct in all
material respects, in each case with the same effect as though such
representations and warranties had been made on the date hereof (except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date).
[remainder of page intentionally left blank]



E-1







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has duly executed this Letter of Credit Request
as of the date and year first written above.
Very truly yours,
HAWAIIAN ELECTRIC COMPANY, INC.
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    





















E-2







--------------------------------------------------------------------------------




LETTER OF CREDIT INFORMATION
1.
Name of Beneficiary:
_____________________________________________________________    

2.
Address of Beneficiary to which Letter of Credit will be sent:

_______________________________________________________________________________    
3.
Obligations in respect of which the Letter of Credit is to be issued:

_______________________________________________________________________________    
4.
Conditions under which a drawing may be made (specify any documentation required
to be delivered with any drawing request):

_______________________________________________________________________________    
_______________________________________________________________________________    
5.
Maximum amount to be available under such Letter of Credit: $_________.

6.
Requested date of issuance: _______, 20___.

7.
Requested date of expiration: ______, 20___.








--------------------------------------------------------------------------------




EXHIBIT F
FORM OF INCREASE REQUEST
INCREASE REQUEST, dated and effective as of _______, 20___, to the Amended and
Restated Credit Agreement, dated as of [__________], 2014, by and among Hawaiian
Electric Company, Inc., a Hawaii corporation (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender
and Issuing Bank (as the same may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein that are defined in the Credit Agreement shall have the meanings therein
defined.
4. [Pursuant to Section 2.05(d) of the Credit Agreement, the Borrower hereby
proposes to increase (the “Revolving Increase”) the Aggregate Revolving
Commitment from $ to $ .
5. Each of the following Lenders has been invited by the Borrower, and is ready,
willing and able to increase its Revolving Commitment as follows:
Name of Lender
Commitment Amount (after giving effect to the Revolving Increase)
 
$____________________



Each of the following proposed financial institutions (each, a “Proposed
Institution, and collectively, “Proposed Institutions”) has been invited by the
Borrower, and is ready, willing and able to become a “Lender” and assume a
Revolving Commitment under the Credit Agreement as follows:
Name of Proposed Institution
Commitment Amount
 
$____________________



7. The proposed effective date for the Revolving Increase is _____, 20___.]
8. The Borrower hereby represents and warrants to the Administrative Agent, each
undersigned Lender and each such Proposed Institution that immediately before
and after giving effect to the Increase no Default shall or would exist and be
continuing and immediately after giving effect thereto, the Aggregate Revolving
Commitments shall not have been increased pursuant to Section 2.05(d) to an
amount which is greater than the sum of (x) $275,000,000 plus (y) the amount of
the Revolving Commitment of each Lender that becomes a Defaulting Lender.
9. Pursuant to Section 2.05(d) of the Credit Agreement, by execution and
delivery of this Increase Request, together with the satisfaction of all of the
other requirements set forth in Section 2.05, each undersigned Lender and
Proposed Institution shall have, on and as of the effective date of the
Revolving Increase, a Revolving Commitment equal to the amount set forth above
next to its name and in the event it is a Proposed Institution, shall be, and
shall be deemed to be, a “Lender” under, and as such term is defined in, the
Credit Agreement.



F-1







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Increase Request to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
HAWAIIAN ELECTRIC COMPANY, INC.
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    
_________________________________,
as Lender
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


[Proposed Institution]


By: _________________________________        
Name: ______________________________    
Title: _______________________________    


Agreed and Consented to:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Bank
By: _________________________________        
Name: ______________________________    
Title: _______________________________    
    











F-2







--------------------------------------------------------------------------------






EXHIBIT G
FORM OF INTEREST ELECTION REQUEST
_____, 20___
VIA HAND DELIVERY, FACSIMILE OR ELECTRONIC DELIVERY


JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Facsimile No.: 888-292-9533


with a copy to:


JPMorgan Chase Bank, N.A., as Administrative Agent
2029 Century Park East, Floor 38
Los Angeles, CA 90067
Attention: Jeff Bailard
Facsimile No.: 310-860-7110


Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement, dated as of
[__________], 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Hawaiian Electric Company, Inc., a Hawaii corporation (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Swingline Lender, Issuing Bank and Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein which are not defined herein are used as
defined in the Credit Agreement.
Pursuant to Section 3.02 of the Credit Agreement, the Borrower hereby gives
notice of its request to convert and/or continue Borrowings as set forth below:
(a) [effective on _____, 20___, to continue $_________ in principal amount of
presently outstanding Eurodollar Borrowings having an Interest Period that
expires on _____, 20___ to new Eurodollar Borrowings that have an Interest
Period of ______ month[s];]
(b) [effective on _____, 20___, to convert $_________ in principal amount of
presently outstanding Eurodollar Borrowings having an Interest Period that
expires on _____, 20___, to new ABR Borrowings;]
(c) [effective on _____, 20___, to convert $__________ in principal amount of
presently outstanding ABR Borrowings to new Eurodollar Borrowings having an
Interest Period of _____ month[s].]
[remainder of page intentionally left blank]



G-1







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has duly executed this Interest Election
Request as of the date and year first written above.
HAWAIIAN ELECTRIC COMPANY, INC.
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    


[Signature page to Notice of Conversion]







G-2





